Combating HIV/AIDS, malaria and tuberculosis in developing countries
The next item is the debate on the report (A5-0027/2003) by Mr Caudron, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a decision of the European Parliament and of the Council on Community participation in a research and development programme aimed at developing new clinical interventions to combat HIV/AIDS, malaria and tuberculosis through a long term partnership between Europe and the developing countries, undertaken by a number of Member States and Norway (COM(2002) 474 - C5-0392/2002 - 2002/0211(COD))
Mr President, ladies and gentlemen, in 2001, 14 EU Member States and Norway took the initiative of combining their research and clinical intervention efforts in the fight against AIDS, malaria and tuberculosis in developing countries under the EDCTP programme.
The aim of this research programme is to speed up the development and evaluation of new vaccines and drugs through a partnership between Europe and some fifteen developing countries in sub-Saharan Africa. The Commission believes that it is in the Community's interest to be associated with an initiative of this kind, particularly against the background of creating the European Research Area. It proposes to do this by applying Article 169 of the Treaty, under which the Community may, in implementing the framework programme, participate in research programmes undertaken by several Member States.
The Commission's specific proposal is to provide for a financial contribution of EUR 200 million from EU funds, which is earmarked in the Sixth Framework Research and Development Programme. I would like to highlight the fact that this is a new departure in institutional terms, as this will be the first time Article 169 of the Treaty has actually been used. Setting up the programme of clinical trials, the EDCTP programme, is an example of putting the European Research Area into practice. This will provide real added value for Europe and for developing countries, and I would like to illustrate a few aspects of this.
This programme will enable us to integrate national and Community efforts by networking and pooling activities which up to now have been disparate and uncoordinated. The platform to be created should make it possible to transfer research results more rapidly so as to assist clinical development in developing countries, and I wish to emphasise that this will involve those countries' full participation. It will enhance the impact of public investment by means of a more coherent and targeted approach. It will enable us to assemble a critical mass of expertise and resources needed to carry out large-scale clinical trials by optimising the use of European research results, particularly those of public research. It will increase clinical development capacity in developing countries in terms of infrastructure and training.
The EDCTP represents a new approach which will bring industry and the public sector together in risk sharing and developing new kinds of partnership which are urgently needed to combat the disastrous effects of these diseases. Industry has a key role to play in all the activities under the EDCTP programme. The programme will finance research and development products for which industry can not expect any return on its investment. Public financing will make research more attractive to industry, without taking industry's place. The creation of new solid and effective public/private partnerships is a vital condition for the success of the programme.
To conclude, Mr President, ladies and gentlemen, for the first time in the history of European research, we are in a position to adopt an ambitious programme which brings together the Member States' research activities and establishes a genuine partnership between Europe and Africa for clinical trials, a partnership which I hope will receive your support and thus get under way as quickly as possible. Let us seize this opportunity today and provide ourselves with the means to take full advantage of this first opportunity. We will earn the gratitude of researchers in Africa and Europe, and above all the peoples of sub-Saharan Africa, on whom these terrible diseases are taking a heavy toll.
Mr President, Commissioner, ladies and gentlemen, at a time when many people are rightly condemning a war that has already killed hundreds of people, I would like to start my speech this morning with some equally appalling figures. Over 40 million people are now carrying the HIV virus, 36 million of them in developing countries and 28 million in sub-Saharan Africa alone. Malaria, a disease that reappeared in the 1970s, kills around one million people a year. Lastly, there are now 8 million cases of tuberculosis, with 2 million deaths a year, 1.9 million of those in countries of the South. These three terrible diseases, which are incidentally by no means the only ones to be decimating the populations of poor countries, militate against the development of the countries affected and keep them in a state of poverty which, in turn, prevents them from setting up a health system worthy of the name. Humanity must break this vicious and fatal circle if it wishes to survive.
It was with these appalling facts in mind - and in their hearts - that the Commission, Commissioner Busquin, the European Parliament and the Council agreed upon and drew up a programme of EUR 600 million under the Sixth Framework Programme on Research and Development, for which I was appointed general rapporteur. This involves putting in place a new instrument under Article 169 - and this is a first, as the Commissioner has reminded us - with the financial participation of several Member States, Norway, the Commission, and, we hope, the private sector.
I am delighted, and proud, to have been appointed rapporteur and I wish to sincerely thank my colleagues in my new group for entrusting me with this new task, and also to thank all the other Members who gave me their help, not to mention the members of the Committee on Industry, External Trade, Research and Energy, and my assistant.
From the outset, we worked collectively and diligently. This House, which received the proposal from the Commission on 28 August 2002, acted swiftly and the ITRE Committee discussed it on three occasions, on 7 October, 11 November and 2 December 2002, before voting on this report and its amendments on 23 January 2003, that is to say within six months, taking into account the opinions of the Committee on Development and Cooperation, represented by Mrs Sandbæk, in accordance with the enhanced Hughes procedure, of the Committee on Women's Rights and Equal Opportunities, represented by Mrs Evans, and of the Committee on Budgets, represented by Mr Hudghton. Following those votes, a trialogue meeting was held with the Commission and the Greek Presidency in Strasbourg on 11 February.
I therefore worked quickly, stressing the importance of a North-South partnership and focussing our action on clinical trials and on the reception structures that needed to be built up in the countries of the South, and in particular in the countries of sub-Saharan Africa. It was important to avoid over-extending the scope of the programme and the consequent risk of lessening its impact. We need to heed the first victims of these terrible diseases and the people who are helping them to fight them. We need to develop new products adapted to the needs of the populations of these countries and to take them into account when we define priorities. Lastly, and above all, we need to act quickly.
At the trialogue meeting on 11 February 2003, we called on the Council to add a reference to other infectious diseases in a new recital. We called for provisions on easy access to these new products. We also called for the involvement of the NGOs and of the WHO, and, lastly, some Members called for more sustained appeals to be made to the private sector.
I immediately went on to thank and recognise the role of the Greek Presidency, the Council and the Commission, and my fellow Members were satisfied with the extent to which our requests were taken on board by the Council. We accordingly drafted compromise amendments, which of course involved everyone making certain concessions, so as to come to an overall agreement at first reading. I therefore invite you to support those amendments today, even though I recognise that some points are unsatisfactory, and I have certain reservations myself. But we need to make decisions quickly if we are going to act quickly. Every day that passes thousands of men, women and children die of these diseases. Yes, we need to act quickly and to do everything to make this programme a success, so that it can serve as an example and open up the way to other programmes of the same type for other diseases also associated with poverty. Those diseases may be less well known and perhaps of less interest to the media, but they are just as terrible and just as destructive of lives and consequently of societies.
Mr President, I would like to thank Mr Caudron, the general rapporteur, for his work on this very important report. It sets up a new fund for a new project, but it is designed to be tied together with the existing work which is already going on in the participating Member States and Norway as regards research into these diseases. The statistics are quite horrifying - 90% of the world's HIV virus carriers live in developing countries and 95% of TB sufferers are in developing countries. So clearly, a significant amount of work is required to be done to tackle these problems. The Committee on Budgets - without dissent - approved the proposed EUR 200 million contribution from the EU which, of course, is in addition to the EUR 60 million which the EU has pledged to the global health fund. The global health fund, of course, is not available for research.
It is important that any new work - or the consolidation and coordination of existing work - in the field of research into these diseases must be focused upon the needs and conditions existing in developing countries. That is the idea behind the proposal.
I am glad to see that Parliament, at various stages, has spelled out how this project could and should be managed and how the progress can and will - I hope - be reported. If we have to apply a total of EUR 600 million as this project envisages - EUR 200 million from the EU, EUR 200 million from existing Member State funds and, hopefully, EUR 200 million from other donors and industry - then it is important that it be spent wisely and successfully. I would hope that since a significant proportion of that is public funding - taxpayer's money - the ownership of new procedures can remain with the public sector and be made available cheaply to the people who really need it most.
Mr President, exceptionally I will speak in English because at the end of my speech I am going to ask Mr Busquin a question which I want to be sure he understands and I expect a very clear answer.
First, I want to say that this programme is very laudable and commendable. It is a highly-needed initiative which deserves a lot of attention and support. To enhance the impact of the European contribution, we must improve what is already being done, and this must entail more coordination and consultation. Material and non-material investment in the control of the major communicable diseases in poverty-ridden countries must be increased and, most importantly, new tools to prevent and combat the three diseases are needed here and now. Affordable, effective, accessible and safe vaccines, drugs and microbicides are urgently required to prevent or ameliorate malaria, HIV and tuberculosis.
It is imperative to ensure that the beneficiaries, the end-users of these new tools, are fully involved in their clinical evaluation and application. It is therefore heartening that the Commission's proposal for a European Developing Countries Clinical Trials programme (EDCTP) addresses the important issue of human capacity development in the societies most affected by the three diseases. It is, however, very disheartening that the Commission, after two years, has still not provided any substantial information about the Member States' common activity, the very activity which forms the basis for mobilising Article 169.
As far as I know, the European Economic Interest Group is currently a structure which lacks defined programmatic content. So here is my question: can the Commission provide me with any examples of how Member States have so far collaborated and jointly implemented activities within the EDCTP concept? Have any of the Member States so far committed - and I mean committed and not identified, because I know that all the Member States have identified programmes - to any of the identified programmes so far? We need to have credible examples of Member States' joint achievements in order to avoid the sustainability of the initiative coming into question, and a proposal being seen as merely wishful thinking.
Mr President, I would like to congratulate Mr Caudron on his work. I very much welcome this initiative, which could be a real step forward in the battle against HIV/Aids, malaria and TB in the developing countries.
As has already been said, it is a rapidly growing problem, usually affecting the poorest and most vulnerable in society who have less access to health care and education - many of whom are women. In fact, they make up two thirds of the world's poor and bear the main burden of poverty. Therefore, the role of women as sufferers, main carers, educators and as active members of communities in the developing countries is key to finding the right solutions.
If we look at HIV/Aids, by the year 2000, 9 million women and 4.3 million children had died of Aids, and these figures are going up. In sub-Saharan Africa, 55% of HIV infected adults are women. Women face greater danger of HIV infection for biological and social reasons, because of lack of control of their sexual health and lack of access to preventative information.
So the focus of the opinion of the Women's Rights and Equal Opportunities Committee was on ensuring that drugs and treatment are affordable, that people in developing countries are central to the programmes and that the products developed and used in trials are suitable for local use. Simple practical matters such as how to store drugs safely and how to administer or take drugs are crucial. That is why grass-roots groups such as women's organisations must be fully involved in developing programmes and ensuring that training is given to health care providers in the use of products - whether in the home, the community or in institutions. Training, capacity-building and infrastructure must be developed to enable these clinical trials to be carried out effectively and to ensure the long-term success of this programme.
Mr President, Commissioner, congratulations to the rapporteur, Mr Caudron, for the excellent results attained on a programme which, rhetoric apart, can truly be defined as a real challenge for civilisation so to speak, equality between the northern and southern hemispheres. Moreover, the best aspect of this work is that the Commission's proposal is an unprecedented innovation in that, although Article 169 is an excellent formulation, it is being applied in practice for the first time, and, by taking this line, we are creating a genuine, tangible partnership to address a real problem concerning the northern and southern hemispheres. This initiative is so astute that it should be repeated in both the research sector and other key areas of the Union's foreign relations.
Since I agree with the position set out by the rapporteur, I will make three very brief remarks. Firstly, I think that it was a positive decision not to extend the programme to related diseases, not because they are less important, but because we should not disperse our resources and efforts. Moreover, the results can be used to improve the treatment of other diseases and can form the basis of new research activities, thereby contributing to resolving other health issues related to the problems experienced by developing countries.
Secondly, regarding Amendment No 13 - involvement of the private sector - I believe that it is particularly important to involve the private sector in the programme because this will enable additional funds to be leveraged, encouraging businesses to invest more in diseases which affect developing countries. In this connection, a debate on tax differentiation mechanisms could be an extremely interesting incentive.
The third point concerns the protection of intellectual property. Involvement of the pharmaceutical industry is essential for the success of the programme. We must have differentiated pricing for medicines sold in developing countries and, in my opinion, we need different labels as well to prevent fraud.
Mr President, the health crisis in developing countries is unprecedented. Given the huge need for drugs, the lack of attention on the part of the pharmaceutical industry is astounding.
I particularly welcome the Commission's initiative to set up a platform for clinical trials. It is an excellent idea to bring all the activities in the Member States and the developing countries together under one umbrella as far as possible. Individual research activities are useful, but not necessarily useful enough. Article 169 offers the perfect basis for joining forces; indeed, a united effort is exactly what the developing countries need - and also exactly what Europe itself needs.
Europe can make a difference in the world if it pulls together. Europe can address the health crisis and social distress. For this, public leadership is required, and today we see a glimmer of the public leadership that the EU should have.
I give Mr Caudron my sincere thanks for the energy with which he has handled this dossier. I support his approach and wish to raise once more the three concerns I have spoken about before now.
Firstly, we have to see to it that industry is involved in this project. This is only possible if we set up a credible programme. As it is, industry is bringing out few new products. It is a good time to set up joint projects, therefore. There must be a reasonable return on investment for industry, but the emphasis must be on the public interest, the development of affordable drugs. We must not deceive ourselves that public research institutes can manage the task alone. For this reason, we must not invest in bureaucracy, but in cooperation with the private sector, too.
Secondly, we must focus on developing specific products. We all know that a great deal needs to be done in order to combat the health crisis, but it is not necessary to fund malaria nets out of this budget, useful though they are.
Thirdly, AIDS, malaria and tuberculosis are a good place to start. These three diseases claim the most victims and are spreading with devastating effect. There are, however, other diseases, such as sleeping sickness and river blindness, which have been neglected. We should be concerned about a disease like leprosy rearing its head again. New means are necessary to combat this old disease. I ask that the Commissioner and the Commission continue to give due attention to this, too.
Commissioner Busquin, I welcome the fact that the health crisis is high on your political agenda, and I also thank you for the letter you recently sent to the Committee on Industry, External Trade, Research and Energy. We support this clinical trials project wholeheartedly. Europe certainly needs a flagship: a model of cooperation which bears fruit. Making this fruit visible will enable this project to act as a stimulus for joining forces in other fields, too. Europe is not doing the world justice if it does not work together, and it is not doing itself justice if it does not derive any inspiration from the cooperation in the field of clinical trials.
Mr President, Commissioner, ladies and gentlemen, combating poverty in the developing countries is the priority of the European Union's current policy. HIV/AIDS, malaria and tuberculosis are poverty-related diseases which are rampant in the developing countries. It beggars belief that in some developing countries, for example, there is a shortage of teachers because half of the teaching workforce has AIDS. It is high time that the European Union pays special attention to this problem, and so I join the previous speakers in welcoming the Commission's initiative to invoke Article 169 of the Treaty in order that the Sixth Framework Programme for Research can be used to develop new clinical interventions to combat HIV/AIDS, malaria and tuberculosis.
By establishing networks and coordinating national and regional research programmes, the EU can make a sizeable contribution towards a more efficient policy on research into the development of methods for combating the three above-mentioned diseases. Involving the developing countries themselves, through the European and Developing Countries Clinical Trials Partnership, enables the work to be much more purposeful and means that the research is brought closer to the people concerned. I think that that last point, in particular, is extremely important.
In his excellent report, the rapporteur also dotted a few more i's and crossed a few more t's. I welcome that, but I should like to make a couple of short comments. The research programmes should not just focus on the development of new drugs, but also on the question as to the simplest way to administer those drugs. How often does one hear the complaint that, although patients in remote areas of developing countries can find their way to a health centre, when they get the drugs home, they stop taking the medication as soon as they feel better. This results in the development of resistant forms of the disease, as has happened with malaria. This is clearly counter-productive.
The second point to which I should like to draw attention is the synergy with other European programmes. A large amount of money and high-quality research is required. The Commission's proposal to set up the Erasmus Mundus programme will shortly be given the support of our Parliament. Students from all over the world will then be invited to come and study in Europe. I should like to ask that students from developing countries, in particular, be given a special chance to take part in this, because the developing countries need highly qualified researchers.
EUR 600 million has been allocated for the present proposal, and another 200 million should be coming from the private sector. By helping the researchers, industry, too, can and must make its own considerable contribution.
Mr President, I would naturally like to add to the congratulations for the rapporteur - Mr Caudron - who has done excellent work on improving, where necessary, the Commission's proposal, which is also an extremely important proposal which initiates, in pilot form, what could be a new relationship between the European Union and developing countries on shared issues of world concern.
It has also given rise to proposals and debates in the other committees, as we have seen in the Committee on Development and Cooperation, through the rapporteur for the committee's opinion, Mrs Ulla Sandbaek, and her pertinent questions.
In fact, as Mr Caudron said, we are at a very special moment, a crucial moment, in terms of the relationship between the developed world and the developing world, because our main concern is to promote a kind of humanitarian relationship, a relationship which has connections with the suffering of the developing world, and therefore the European Union's main concern at the moment should be to stop the horrendous war taking place in Iraq which is obscene and brings shame on the West. It is a form of cooperation and, together with this request which the European Union should make, programmes such as the one we are discussing are examples of how much the old Europe, the European Union, can contribute to a world which is different from the one proposed in other places.
I would like to stress the significance of the proposal being made, because it represents going to the very heart of the problem of these three great diseases which successive reports by the WTO have shown to be the most significant, causing death and suffering throughout the world.
I would also like to say that the Horwitz circle, the circle of poverty and illness, cannot only be attacked on one front, and that, while it is true that it is necessary to increase the economic capacity of all countries in order to reduce diseases, it is also the case that we must deal with specific issues which will allow for research, facilitate access to medicines, achieve a different kind of cooperation and also call into question, sometimes, aspects such as intellectual property. Because those of us who are researchers, doctors and university professors know that the knowledge we have today is not just due to our own efforts, but is an inheritance from centuries of effort on the part of human intelligence aimed at improving the conditions of mankind and is not therefore the exclusive property of an industry, but is part of a common inheritance.
It is therefore important that programmes such as these serve to initiate new stages in support relationships, and because of this inheritance I believe we have an historic debt to Sub-Saharan Africa stemming from the earlier era of colonialism.
Mr President, first of all I very much wish to congratulate Gérard Caudron on his report concerning the first application of Article 169 of the Treaty to the Sixth Framework Research and Development Programme. His work has certainly fostered excellent cooperation between us and has facilitated the success of this excellent proposal. This is due to the courageous initiative taken by Commissioner Busquin, and involves allocating a total of EUR 600 million to large-scale research with the objective of combating HIV/AIDS, malaria and tuberculosis under the EDCTP programme.
Because of the importance of that objective and the means being implemented to achieve it, it is vital for us to stress that basic ethical standards need to be respected in relation to this research. We equally need to emphasise that the results of that research should be available for use in the general interest, and that we need to cooperate with developing countries and encourage scientific and technical development in those countries. The ethical principles in question are those set out in Article 6 of the Treaty on European Union and in the Charter of Fundamental Rights, and those defined in the World Medical Association's Helsinki Declaration on ethical principles for medical research involving human subjects. The European and Developing countries Clinical Trials Partnership must apply the good clinical practice defined in Directive 2001/20/EC on the conduct of clinical trials on medicinal products for human use in the European Union.
The EDCTP programme should encourage the training of specialists and capacity building in developing countries, step up technology transfer to those countries and mobilise additional resources for the fight against these diseases. The Community will ensure that these strategic decisions and the implementation of programmes are in line with the objective of placing on the market products that are at the same time effective, accessible at the lowest possible price and easy to use, and adapted to the specific conditions prevailing in developing countries. These decisions should be based on the active participation of stakeholders from the developing countries, scientific experts from the North and the South, representatives of patient groups, and the NGOs and the WHO.
Finally, our Group of the Greens/European Free Alliance hopes that the results obtained through this programme will be considered a public good, and will therefore not be subject to intellectual property rules such as those defined in the TRIPS agreements, so as to guarantee developing countries access to the treatments resulting from this research at the lowest possible price.
Mr President, there are currently over 40 million people in the world who are suffering from AIDS. For the continent of Africa this pandemic is already amplifying the impact of famine which is now threatening so many countries in Africa itself.
Only USD 3 billion a year is being spent globally in trying to halt the spread of AIDS. This figure must increase to at least USD 10 billion a year if we are to combat the disease effectively. We have the technology and the treatments available to combat diseases such as AIDS. However, governments in the developing countries cannot afford to pay the high prices for the medicines needed to combat the disease. Developing countries must be given the right to distribute these much-needed medicines to their own people under their own licensing terms. This can only be achieved if agreement can be reached by member countries of the World Trade Organisation.
The European Union must remain at the forefront in ensuring that the American Government comes to an agreement which will guarantee the distribution of drugs which, in developing countries, could tackle, head on, diseases such as AIDS, malaria and tuberculosis. Time is of the essence in this regard, as the more we delay the more lives are lost.
Mr President, the research programme on HIV/AIDS, malaria and tuberculosis is necessary because there is relatively little medical research into poverty-related diseases. The programme is also useful, for example, on account of the close correlation between the scourge of AIDS and the hunger problem. AIDS weakens the young adults, a group which traditionally determines the degree to which a people is able to withstand famine. In addition, existing efforts must not be replaced, but rather stepped up. I should like to ask that the Council and the Commission take pains to ensure that this programme provides a stimulus for Member States and research institutes.
By way of conclusion, there are two aspects that are often neglected with regard to the combating of AIDS. In a proactive approach, marital fidelity and celibacy are essential elements to be stressed when giving information. Encouraging results can be seen in this regard in a number of African countries. I would therefore urge Commissioner Busquin to bring this to the notice of his colleague Mr Nielson once more. The Creator who gives us the means to help others considerably also gives us commandments with a beneficial effect.
Mr President, I hope that we will soon adopt the Caudron report with a substantial majority at first reading. The rapporteur has already cited the figures. Millions of people in developing countries are dying of HIV/AIDS, malaria and tuberculosis every year. They are poverty diseases, as has also already been said.
These diseases account for a large proportion of serious illness, but up to now have had only a small research budget. The help that has been offered up to now has been predominantly therapeutic, and also in the form of information regarding causes and prevention options. What is special about the project that we are now discussing is that it has the potential to give an impetus to the development of new technologies and new safe, effective drugs for combating these diseases.
The research taking place in this field in the European Union is very fragmented, and very few networks have been established, which has resulted in organisational and economic obstacles to large-scale research and trials. It is right, therefore, that this proposal makes use of Article 169 of the Treaty, which indeed enables the participation of the European Union in joint research and development programmes.
As has already been said, this is a first, and in my view the experiment is definitely worth the while. I hope that it will constitute a good start to more intensive cooperation in many fields within the EU.
A very important criterion for our group was that the countries where these diseases are widespread be involved intensively in the setting up, and participate fully in the implementation, of the programme from the outset, and that a large number of the trials take place on site there. Another point important to our group was that the programme should make a contribution towards capacity-building in the developing countries and ensuring the availability of good, affordable drugs in those countries. In addition, we, too, value the involvement of the private sector.
By way of conclusion, I am of course proud that the Netherlands has managed to qualify to be allocated a seat of the executive office of the EDCTP. The Netherlands will devote maximum efforts to making this project a success.
Mr President, congratulations to Mr Busquin and Mr Gérard Caudron. Gérard has worked quickly but he has not been sloppy or careless. We have been able to put across important points despite working quickly. This is innovation. This is a new use of Article 169 which will lead to considerable leverage, with EUR 200 million from the EU plus EUR 200 million from Member States and we hope for at least that much from industry.
In this area the market has failed, as it so often does, and there has been, until now, a certain lack of public leadership, with a particular bottleneck in the clinical trials aspect of finding new products.
We have heard that it is the biggest killer, that 5 million people die a year, 95% of them in poor countries. Yesterday, we grieved publicly for the victims of the irresponsible and immoral war in Iraq by wearing black armbands. We should be wearing them every day for the victims of these killer diseases.
There is, of course, a multi-pronged attack. This point has been made by other speakers. Other actions are needed but this particular action is research. It is for clinical trials which will lead to the development of new products, in particular a new vaccine for tuberculosis, much better diagnostic tools, and combined medicines for HIV/AIDS which are easier to take and have fewer side effects. That is what we want at the end. That will be the outcome of these clinical trials.
We have made the point that they must be targeted. Despite the complexity of the problem let us keep in mind the whole time what we want at the end. We must strengthen the clinical research capacities in developing countries. One of the tragedies of our planet is the waste of human intelligence and creativity in countries which have been politically discriminatory or else riven by poverty. We must encourage that intelligence and creativity by having infrastructure, training and everything else. Everything must be anchored in the developing countries with an understanding that, should we find these things, should we find a better vaccine for tuberculosis, better drugs for HIV/AIDS and better diagnostic tests, they will be available to those that need them. It would be the greatest obscenity to do this work, discover the products and then find that those who need them cannot use them. I am very pleased that has been emphasised and I thank Gérard Caudron very much for his work as well as, of course, Commissioner Busquin.
Mr President, I should like to begin by congratulating everyone who has been involved in this work: Mr Caudron, Mrs Sandbæk, the Commission and the Council, for this is a crucial action programme. We have promised the developing countries that we shall eradicate poverty there, something that will not be possible if we do not overcome diseases such as HIV/AIDS and malaria.
I think that, now that it has been debated in Parliament, the proposal is better than it appears, for the Commission's proposal gave far too much emphasis to the purely medical aspects. Like other speakers in the debate, I believe however that success depends crucially upon preventive work and efforts made before the disease has broken out.
The issue of access and prices is of course incredibly important. What we must not forget is that treatment with what are known as retardant medicines is, however, an extremely complicated form of medication that also requires a functioning medical and health care system.
Finally, I want to put the same question that Mrs Sandbæk put to the Commission: has any work already been begun? What have the Member States done? What, in practical terms, has the Commission done? Noble intentions and fine words on paper are no longer enough. What, instead, is required without delay is practical action.
Mr President, there are occasions when words are meaningless and when failure to act undermines the credibility of what we say. Let us hope that this is not another such occasion.
If politics is the art of the possible let us now challenge ourselves to do better, to respond in a more positive and caring way to the helpless pleas of those destined to die of AIDS, disease and hunger. Let us give meaningful expression to Article 2 of the European Convention on Human Rights which is the right to life.
To me it sounds incredible that we can find billions to inflict the torture of war on humanity and still not have the resources to address the basic human needs of those living in the depths of poverty and despair.
Is politics really the art of the possible or have we lost sight of the core values of the society that we purport to represent?
Mr President, ladies and gentlemen, AIDS, malaria and tuberculosis are a death sentence for those affected, most especially in the poor and the poorest countries of this world, but there is no longer any reason why anyone should have to die from malaria or tuberculosis. These and other infectious diseases can be cured by the use of effective medicines. Through the research programme, the European Union is contributing financially to the fight against these diseases and we can hope that this will give people suffering from AIDS in the developing countries a chance of getting effective and affordable medicines for their terrible affliction.
The Committee on Budgets has given this report a unanimous welcome. We should, however, be clear that the provision of funding for the research programme will not in itself solve the problems. The misery of poverty, underdevelopment, the lack of education and political lack of interest encourage the spread of AIDS, malaria and tuberculosis. This is where everyone in positions of responsibility must increase their commitment.
Mr President, Commissioner, ladies and gentlemen, the report before us today is a crucial one. Not only are tuberculosis, AIDS and malaria a cause of suffering for many, many people, they have also became real obstacles to the economic, social and cultural development of entire regions of our planet. Furthermore, they undermine the other initiatives we are taking to create a fairer world. It is therefore vital that the initiative we are considering today, which aims to combat these scourges of poverty by injecting considerable sums of money - over EUR 800 million - into the development of new drugs, should be approved at first reading and implemented as soon as possible, because the situation is urgent. The lives of 5 million people a year are at stake.
We have every right to be proud of this important initiative, because it is a model research programme to be jointly undertaken by the European Union, the Member States and associated countries, and we have the right to hope that it will inspire other actions so that similar attention is focussed on other diseases that are taking a heavy toll on the poorest people on our planet.
This initiative is, however, also a model for the new philosophy needed for North-South relations - relations which do not involve exploitation, domination or paternalistic aid, but rather relations based on partnerships with a view to promoting the technological independence and development of the countries concerned, and their active participation in the implementation and coordination of the programme.
By the same token we should also be considering the price of patented drugs, and the development of public health services in developing countries. I of course have in mind GATS and TRIPS, where the concept of partnership has been swept aside in favour of ideas about intellectual property and liberalisation. I wish to plead once again for cooperation and the development of synergies within the Commission.
Lastly, Mr President, I would like to thank Commissioner Busquin for having given us, through the Sixth Framework Programme, the resources to develop this programme, and I would also like to thank Mr Caudron once again for the quality of his work. I would also like to say that I believe that we are just at the beginning of a long haul.
Mr President, Commissioner, ladies and gentlemen, the Commission's study, which supports this proposal, is both terrifying and encouraging. It is terrifying because it presents a tragic view of the health situation in countries where the three major scourges of this century which we are discussing are concentrated: AIDS, malaria and tuberculosis claim more than five million victims every year. AIDS is the most recent scourge with, however, 90% of cases found mainly in developing countries and 70% in Sub-Saharan Africa: there are more than 40 million infected people. Malaria reappeared in the 1970s and claims one million victims each year. Tuberculosis, which has been eradicated from western countries, kills two million people each year, perhaps also, as with malaria, owing to the so-called developed countries irresponsibly lowering their guard.
It is encouraging because of the figures on the new effort being made by all the Member States, which have appropriated EUR 600 million for research in addition to the 100 million stipulated by the Fifth Framework Programme. It is now important that this programme reaches the recipients directly, overcoming the usual problem of the extremely high cost of medicines, especially for countries which do not have the necessary budgets and which need considerable assistance. I would therefore reiterate a proposal which has already been put forward in order to cut these costs: the abolition of all royalties for medicines, making, if possible, not just the European Union pharmaceutical companies assume their responsibilities but those all over the world. In conclusion, it is important for our political activity not to be yet again an end in itself, restricted just to debate in this Chamber: for once, when the Member States and other countries, in conjunction, intend to take real action, let us give an example of pragmatism and responsibility. Certainly, the Charter of Fundamental Rights matters more than market rules.
Mr President, Commissioner, ladies and gentlemen, I too wish to thank the rapporteur for his interesting stories, but we will let him stay in his own little world.
AIDS, tuberculosis and malaria are diseases connected with poverty, and in fact, as has here been said, five million people a year die of them, especially in sub-Saharan Africa. It is a vicious circle. Poverty is a barrier to the development of a viable system of medical treatment, while at the same time the diseases prevent development and overcoming poverty. We need swift action, adequate resources and a comprehensive system of cooperation to break this vicious circle. A new kind of cooperation is needed. When would we get 300 000 people to attack disease in the poor countries? Instead of bullets we should be using medicine.
This project of ours is unparalleled in terms of its objectives and scope, and all the better for that. A lack of cooperation and a lack of clinical trial facilities and trained staff in the developing countries have been a barrier to investment up till now. We need to obtain a critical mass by combining expertise with resources. We also need a situation where no one makes money from medicines, which are literally a matter of life and death, destined for poor countries.
AIDS, tuberculosis and malaria betray the presence of a crisis in society, as they are responsible for the deaths of so many. My question to the Commission is this: could we in the Union develop teams responsible for social crisis management, for example groups of one hundred thousand people consisting of doctors, nurses, engineers and teachers? Might this not be what we in the European Union need to help others?
Mr President, I too welcome with great satisfaction the measure being debated today, precisely because it satisfies a series of requirements which are known, I see, to all the MEPs who have decided to discuss it in the Chamber this morning. The first ground for satisfaction is the fact that this report marks a return to research in sectors such as the pharmaceutical sector, where Europe does too little. In my opinion, the Sixth Framework Programme and the resources which have been made available under this programme bear witness to Europe's desire to commit substantial resources to research in this sector, which not only has economic value but social and political value too. It is not by chance that holding patents and having the possibility to produce medicines and being able to influence their cost, particularly in developing countries, means being able, on the one hand, to press ahead with a development policy for us, and on the other, an aid policy for developing countries.
Many of the Members have stressed how this research, which proposes to help combat diseases by increasing knowledge in order to produce new drugs and to improve existing ones, combines with other policies which we, as Europe, must press ahead with in the education and employment sectors, because education, employment and health are the only factors which can contribute to the achievement of democracy in those countries which see Europe as an increasingly firm point of reference.
Mr President, ladies and gentlemen, first of all, I would like to congratulate the rapporteur, Mr Caudron. I believe that this report is the result of his excellent work carried out as rapporteur on the Sixth Framework Programme for research and technological development, to which, moreover, I contributed as draftsman for the Committee on Employment and Social Affairs at its initial stage.
The partnership which we are establishing by applying Article 169, is an innovation, apparently without precedent, and we therefore warmly welcome it: it is a genuine, tangible contribution to the fight against poverty diseases, a fight in which the European Union has shouldered its responsibilities by taking up its position on the front line, as the leading world donor. The allocated budget - EUR 600 million - is in addition to the series of initiatives implemented since Durban which aim to strengthen and make more effective the fight against these diseases which chiefly affect developing countries: I will mention only the Global Fund, set up at the Genoa G8 summit, and the European Community action programme.
This continuity is certainly a very positive signal, but we increasingly need to do more: five people die of AIDS in Africa every minute; in 2001 malaria and tuberculosis killed one million and two million victims respectively; in short, these three diseases are, in fact, holding back the development of the affected countries and are playing their part in keeping them in poverty. This is why it is necessary, or rather essential, to invest and concentrate all the efforts necessary to obtain a systematic response from the whole of the international community.
This coordinated cooperation between the Member States, the European Union and the private sector, which is using a new, coordinated approach for a long-term Community strategy in the fight against these three diseases, has the considerable merit of actively involving the developing countries themselves, enabling real improvements to be made. Therefore, in order for this involvement to be effective and efficient, it is essential that it takes place with the maximum transparency, so that the efforts and resources deployed are tangible.
Mr President, ladies and gentlemen, I wish to thank you very sincerely for your contributions. As the rapporteur, Mr Caudron, said at the beginning of his speech, I believe that we are facing a challenge where time is of the essence. That is why the will of Parliament, the Council and the Commission to work together in an attempt to coordinate their efforts as swiftly as possible is, as I see it, key for the success of this action, which although it will not of course solve all the problems, will nevertheless make Europe's efforts in the field of research and development more effective. What sets this programme apart is that it involves the participation of partners from Africa, where the programme is to be implemented.
Turning to your various contributions, I think that the compromise amendments that you will have to vote on shortly very much reflect the concerns and aspirations expressed by you individually. It is clear, as I have already said, that this project will not be able to solve every problem, but it is a step forward that should provide us with a model for other actions in the future. But first of all we need to put this programme into practice.
It is for that reason that I wish to say, on behalf of the Commission, that we are able to accept all 36 compromise amendments, which reflect the spirit of the Commission's original proposal whilst improving and enriching it. I would like to emphasise once again the quality of Parliament's work and of the support the Commission has received. We have not only had support, our proposal has also been strengthened and given a higher profile. I regard that higher profile as being very important, because this is a new departure for us. So it is now up to the Member States to demonstrate the same determination and will, which is always a problem when we try something new.
The programme itself marks a turning point. I would also like to mention, as some of you raised this point, that the programme forms part of the Commission's programme of action in a broader sense. In dealing with AIDS, malaria and tuberculosis we are of course entering the sphere of research, but development, trade and other areas are also involved here. So this is not an isolated initiative, we will be integrating the programme into the EU's overall strategy in this area.
By the same token, I would like to say that the joint programme, which is the stage we are embarking on now, is being set up on the basis of the programmes of each individual Member State. We already have a good deal of knowledge about those programmes, Mrs Sandbæk, and we therefore know that there is some duplication of effort. That is to be expected, but it demonstrates that we are not as efficient as we might be. So it is now up to us to put that right, in conjunction with the Member States.
What is more, we require a legal basis to apply Article 169 of the Treaty. The Commission will therefore have to wait for the tripartite agreement between the Commission, the Council and Parliament to be concluded before it can get the Member States to act without further delay to implement this joint programme. We will only make our financial contribution once the joint programme is under way.
Having said that, Mrs Sandbæk, let me reply to your specific question. Concrete actions are now under way, particularly in the area of anti-malarial drugs. Germany, the United Kingdom and Spain have already mounted operations with three clinical sites in Africa. A second very concrete example is that of the health school in Vienna, which trains African researchers in the methodology of clinical trials. So these are some examples of this type of activity.
I would like to finish by very warmly thanking the rapporteur, Mr Caudron, and his shadow rapporteurs, Mr Nisticò, Mr Piétrasanta, Mrs Corbey and Mrs Flesch, and all the members of the Committee on Industry, External Trade, Research and Energy, including its chairman, Mr Westendorp y Cabeza. I also of course wish to thank the other committees for their contributions. I have in mind the Committee on Development and Cooperation and its draftsman, Mrs Sandbæk, and the Committee on Budgets and the Committee on Women's Rights and Equal Opportunities.
I also want to comment on the extent to which cooperation between the successive presidencies, that is the Danish and Greek Presidencies, has contributed to progress towards an optimal solution acceptable to everyone. Mr Caudron has been in a very good position to observe this. I therefore wish to thank the Danish and Greek Presidencies.
Lastly, Mr President, ladies and gentlemen, I think that we have all gained a sense of the scale of the tragedy that these diseases represent for developing countries, and particularly for Africa. We therefore hope that this experiment will yield a positive outcome and that it will open the way for similar initiatives on diseases that are neglected at present. That is by way of response to a number of questions. I believe that this first example will enable us to demonstrate that by virtue of initiatives carried out under Article 169, we now have an additional instrument that will allow us to carry out even more effective actions at European level. We should look at the possibilities which that prospect opens up.
In any case, I wish to thank Parliament for its very effective and helpful contribution.
That concludes the debate. The vote will be at 11 a.m. today.
The next item is the debate on the report (A5-0048/2003) by Diemut R. Theato, on behalf of the Committee on Budgetary Control, on the Commission Green Paper on criminal-law protection of the financial interests of the Community and the establishment of a European Prosecutor (COM(2001) 715 - C5-0157/2002 - 2002/2065(COS)).
Mr President, in December 2001 the Commission adopted its Green Paper on the criminal-law protection of the financial interests of the Community and the establishment of a European Prosecutor. This provoked a broad debate among academics and practitioners beyond legal circles. That was also its intention and I would like to thank the Commission for it.
The European Parliament, too, got involved in the debate. Even before the Green Paper appeared, it called in several resolutions for better protection for EU finances through the establishment of a European prosecutor for financial matters, who would deal with the growing number of cases of cross-border crime affecting the EU budget.
The time is ripe. The EU is on the threshold of enlargement, with ten new Member States acceding in the coming year. The Community budget will continue to grow, administration of European money will become even more complex. At the same time, cross-border crime will increase as modern technology makes it increasingly professional. The territorial fragmentation of criminal law systems and the difficulties in judicial cooperation between Member States are the reason why criminals are seldom caught and even more seldom convicted. The statistics show that the EU budget loses as much as EUR 1 000 million every year to internationally active organised criminals. It is possible that this money funds other criminal structures. Cigarette smuggling is the best example. European taxpayers' money is lost for actual EU purposes. I repeat: lost, since even today we in Europe still do not have efficient structures for the prosecution of EU financial crime.
The Council has recognised the danger in so far as it anchored the protection of financial interests in the first pillar of the Treaty of Maastricht and enshrined cooperation with the Commission in the Treaty of Amsterdam. With today's report from the Committee on Budgetary Control, Parliament joins the 72 opinions that the Commission has so far received from various quarters and considered concerning the Green Paper.
Please note that our report is an own-initiative report, not a legislative one. We on the committee have taken time to make a thorough analysis of the subject of 'establishing a European Prosecutor'; we commissioned experts to make external studies and arranged a hearing with the national parliaments and representatives of civil society. In this report, we are now putting forward options and calling on the Commission to make improvements, especially with regard to safeguarding basic rights and rights of defence, supervision of the European Public Prosecutor and his links with existing structures. We want links with the existing structures of OLAF, Eurojust and Europol. We want in that way to avoid duplication, but at the same time we want the Prosecutor to be an efficient instrument for the protection of EU finances at European level. There are clear proposals as to how the future European Prosecutor could cooperate with the national authorities in the Member States. The principle of subsidiarity is the maxim here. All the questions of how the Public Prosecutor's Office should operate can then be settled by secondary law.
I would like to sincerely thank my colleagues from my committee, and also those from the Committees on Constitutional Affairs, Legal and Home Affairs and Petitions for their positive and constructive cooperation. Their proposals have been incorporated into this report. Our main concern is that an appropriate legal basis for the creation of this Public Prosecutor's Office should be laid down in the Treaty and that the Council should appoint this new organ with the assent of Parliament. The revision of the treaties remains an essential prerequisite for this, because only a treaty reform can legitimise the proposal. We call on the European Convention to provide for this legal basis for the establishment of a European Public Prosecutor to protect the EU's financial interests now so that it can be placed on the agenda for the 2004 intergovernmental conference.
As I said, the time is ripe. We want the means to be created in the European Union and for the European Union to strengthen and secure the protection of the Community's financial interests before enlargement takes place. We all want an area of freedom, security and justice, where a stop is put to fraud and corruption at the expense of the EU budget and therefore of the European taxpayer.
Committee on Citizens' Freedoms and Rights, Justice and Home Affairs. (IT) Mr President, I agree with what the rapporteur said and I congratulate her on her report. The issue of the creation of a European Public Prosecutor to combat fraud is an example of the problems, sluggishness and inadequacy of European Union integration. The scale and gravity of fraud prejudicial to Community financial interests is clear to all. Just as clear is the ineffectiveness of the efforts to combat this type of crime, which goes largely unpunished.
The gravity of the situation was condemned by the European Parliament more than 12 years ago. Years of careful research have led to the drafting of a specific, feasible proposal for the establishment of a European Public Prosecutor to combat fraud, governed by the principles of subsidiarity and proportionality, with a corollary of criminal-law and procedural arrangements capable of fairly resolving the majority of issues raised by the need for a centralised criminal-law initiative and for criminal judgments reserved for national judges. The legal basis for this institution was proposed by the Commission at the Nice intergovernmental conference which, unfortunately, here too, failed for want of a common desire on the part of the governments and a European perspective on the issues. The launch of intergovernmental judicial cooperation under Eurojust has created more ambitious and less realistic expectations, while it has also created excuses for further delays. The time for delays has passed: we must implement initiatives which ensure a uniform level of protection of citizens' fundamental rights in criminal-law proceedings and minimum rules for the admissibility of evidence, and the Convention on the Future of Europe must propose a suitable legal basis in the European Constitution which is sufficiently flexible to allow the establishment of a European Public Prosecutor to combat fraud, capable, in the future, of evolving within the context of Eurojust with wider objectives relating to the fight against cross-border crime.
Mr President, ladies and gentlemen, as has already been said, economic and financial crime significantly prejudice the financial interests of the European Union, to the tune of over EUR 1 billion each year, according to estimates. Enlargement will certainly not improve this situation, as it will further fragment the European judicial area, increase the number of administrative bodies involved in the management of Community funds and accordingly increase the risk of fraud. As we know, this fraud and crime are a long-standing concern of the European Parliament, and Article 280 of the Treaty of Amsterdam gave the Community power to take effective and equivalent measures in all the Member States.
I therefore fully support the Commission's Green Paper on the establishment of a European Prosecutor with the remit of defending the Community's financial interests, and I also wholeheartedly support Mrs Theato's report. I also endorse the incorporation of a new Article 280a in the future constitutional treaty, an idea which was in fact rejected by the last intergovernmental conference, despite the support this House gave to the idea in 2000.
It is most definitely necessary to create a European Prosecutor, but we need to assure his or her democratic legitimacy by providing for the European Parliament to give its assent to his or her appointment. We also need stress the need for the European Prosecutor and his or her deputies to have a statute guaranteeing their total independence from parties to any trial and the European Union's Member States, bodies and institutions. It is also essential to guarantee the uniformity of public prosecution throughout the European legal area by affirming the mandatory prosecution principle, and by imposing strict rules for the conditional dismissal of cases. We also support the principle of a Community court responsible for preparing criminal cases, within the Court of Justice. Lastly, it will of course also be important to guarantee better coordination, indeed the best coordination possible, between the European Prosecutor and the structures of OLAF, Eurojust and Europol.
As Mrs Theato has just emphasised, we have appealed to the Convention, and hope that it will take our views on board.
Mr President, ladies and gentlemen, I would like to begin by thanking the rapporteur, Mrs Theato. Many thanks, Diemut, above all for your readiness to compromise. I am glad that in the end a compromise was found between those who wanted to see a European Public Prosecutor close to the Commission and those who did not want a European Public Prosecutor at all. The Theato report now makes quite clear that such a Public Prosecutor will only exist in connection with Eurojust, only as a position at Eurojust. That makes sense because a European Public Prosecutor working separately would otherwise have to confront the same problems as national public prosecutors in cross-border prosecutions. We will shortly have 25 national legal codes, 25 codes of criminal procedure, 25 legal systems and 21 languages in this enlarged European Union. Such coordination would require an enormous new apparatus. Alternatively, we could avoid duplication by simply relying on Eurojust.
That also means, however, that the actual charge must be brought before national courts by national public prosecutors. That therefore means that a European Public Prosecutor merely prepares a case. And it must also be made perfectly clear here that we are limiting the Public Prosecutor's powers to the protection of the European Union's financial interests. We must therefore say a clear no to a general European Public Prosecutor for all serious cross-border crime, such as the Presidium of the Convention is currently proposing, because there is nothing to be gained by it. In other areas, trials fail not out of lack of interest on the part of national public prosecutors, as is the case with the financial protection of the European Union, but mostly as a result of language barriers and legal problems. We cannot harmonise everything in this Union, however. We cannot, for example, harmonise criminal law, criminal procedure, the training of public prosecutors or the court system. In these areas we can only coordinate. That is why I would like to send a clear signal to the Convention again here: a Public Prosecutor to protect the financial interests of the European Union - Yes; a general European Public Prosecutor to fight crime - No.
Mr President, I should like to start by congratulating Mrs Theato on her sterling work.
In its opinion, the Committee on Constitutional Affairs said YES to the establishment of a European Prosecutor. It said yes because it feels that the problems which the European Union currently faces need a more systematic approach and solution.
At the same time, however, it underlines certain issues which it considers important. The first issue has to do with the jurisdiction of the European Prosecutor. Of course, we all agree that the starting point was to combat fraud, which something needs to be done about immediately. It is a sad fact, unfortunately, but it is a fact nonetheless. However, the committee pointed out that transnational relations and the collective structures to which Member States take recourse mean that an evolutionary approach must be taken to the jurisdiction of the European Prosecutor, so that, if necessary, powers to combat other crimes can be added at a later date; unfortunately, as we all know, the current international system is always thinking up new crimes.
The second point made by the Committee on Constitutional Affairs concerns the role of the European Parliament in relation to the European Prosecutor. We feel that the European Parliament, which was the first to underline the issues and the problems of pan-European crime, should be the institution to which the European Prosecutor is accountable.
Thirdly, the establishment of a European Public Prosecutor goes hand in hand with the development of European criminal law, which is an inevitable development, and finally, it is, I think, important to point out, within the structure of relations between the European Union and its Member States, how the European Prosecutor will stand in relation to national public prosecutors.
Mr President, rapporteur, ladies and gentlemen. Mrs Theato, I am sorry I was not able to be here when you made your speech. I had a trialogue here in the House that has only just finished. Fighting European budget fraud is and remains one of the Commission's most important concerns. We know that we can count on Parliament unreservedly in this, since it has taken and is taking many initiatives in this field. We all know that the only appropriate and effective way of tackling crimes against Community finance is for there to be consistent criminal prosecution. That is why, in 2000, the Commission proposed including a provision for establishing the office of a European Public Prosecutor in the EC Treaty. At the time, the Council decided not to do so.
It was in December 2001 that the Commission presented the Green Paper on the criminal-law protection of financial interests and the establishment of a European Prosecutor, which is being discussed today and is the subject of the report. On the basis of that Green Paper, the Commission initiated a discussion process in 2002. The European Parliament, and in particular the Chairman of the Committee on Budgetary Control, Mrs Theato, has made an important contribution to that debate and also given it impetus. Mrs Theato, everyone here knows that we really would not have made the progress that we have with the project for a European Prosecutor without your active support and your commitment. I would particularly like to thank you for that on the Commission's behalf.
Last week, the Commission presented a follow-up report to the Green Paper, summarising the outcome of the public consultation. Most people who took part in the debate and in the consultation process have a basically positive attitude towards a European Public Prosecutor. As we all know, the governments had more reservations about it than the members of the legal professions and of the non-governmental organisations, and in particular than people who have to deal with the question every day. But only a minority are totally against the project. Over all, however, openness to the project of a European Public Prosecutor has grown appreciably as the year has gone by.
The Commission therefore reaffirms its proposal for the establishment of a Public Prosecutor. This outcome is all the more important now that the Convention - as someone has already said - has entered its crucial phase. Specific proposals for a constitution are now being discussed. Last week the Convention Presidium proposed including an Article 20 about the European Public Prosecutor's office in the 'Justice and Internal Affairs' Title, and the Plenum of the Convention will give its opinion on that next week. In this crucial phase it really is essential that Parliament and the Commission should be pulling in the same direction and sending the Convention a clear message.
It is already a cause for some satisfaction that our common concern has nevertheless come far enough for the European Public Prosecutor's office to have been given an article of its own in the draft treaty. The debate has done much to bring this about and it is very much to your credit. However, the Commission takes the view that the Presidium's proposal does not go far enough. It stops short of the actual objective. What is proposed is a clause empowering the Council to create the office of European Public Prosecutor unanimously at some time in the future. With an empowerment clause of that nature, the European Prosecutor may well turn out to be an empty promise in an enlarged Union of 25 or more Member States. That is the risk. We must therefore anchor the office of the European Prosecutor in the Treaty itself, otherwise it is to be feared that the project really will be postponed indefinitely.
I am glad that Parliament and the Commission are in full and complete agreement on this eminently important and highly political question. I hope that a large number of amendments will be tabled for the Convention's plenary session on 3 and 4 April with the aim of creating a European Public Prosecutor in the Treaty itself. The Commission therefore welcomes the European Parliament's support, which is expressed very, very clearly in Mrs Theato's report. I congratulate you warmly on this report, knowing how much personal commitment lies behind it.
In the Convention's decision-making phase that now lies before us, it is of the utmost importance that Parliament gives a clear sign. The Commission agrees with the essentials of Mrs Theato's report on the Green Paper, as I have said. But we do not agree entirely on every point. We are, for example, still debating whether there is a need for a Preliminary Chamber, whether national court control of the Public Prosecutor's decisions is sufficient or not and whether it can be transferred.
So far as Eurojust is concerned, the Commission also considers it desirable that the European Public Prosecutor's office should be close to this institution. We have said more about this in our follow-up report. There are still doubts about whether this can be achieved effectively by means of a strengthened Eurojust taking on the tasks of the Public Prosecutor's office. This is being discussed. Both functions - the central criminal prosecution of crimes against the Union's financial interests and the coordination of national criminal prosecution authorities in other areas of crime - could be brought together in a common structure, under the same roof so to speak. Transferring Eurojust to the first pillar is in this respect a necessary condition but not a sufficient one. That also has to be made very clear.
The Commission also agrees with the report that some questions connected with the creation of a European Public Prosecutor's office still need further discussion. This is true of the question of secondary law. In our follow-up report we said we wanted to look in more detail at the following questions in particular, namely the question of evidence, so that evidence lawfully collected in one Member State can be admitted in another Member State, and the procedural guarantees for the accused, on which a special consultation is taking place on the basis of another Green Paper presented by my colleague Mr Vitorino.
The Commission will comply with the request of the Committee on Budgetary Control and look at these questions in detail in the course of this year. In so doing it will be guided by the proposals made by the Convention and in particular also by the work in the field of justice and internal affairs. The important thing now, however, is that a European criminal prosecution authority should be anchored in the Constitutional Treaty itself with a basis in law for developing the secondary law that will then be necessary. That is the only way of dealing effectively on the criminal law side with the current difficulties in fighting fraud and corruption that are such a drain on the Community budget. If we want to help to make the building of Europe more popular with the citizens and taxpayers, we must send an effective signal with the future Treaty.
Mr President, Commissioner, by means of this report presented by Mrs Theato, Parliament is calling on the Convention to include a modification in Article 280 allowing for the creation of a European Prosecutor.
At the heart of this issue lies the concern to protect the financial interests of European taxpayers. For some time the European Parliament has been calling for the creation of a European Prosecutor with competences relating to the Union's interests.
It is important to point out the existing differences between the Member States, which result in a lack of efficiency. We must ensure greater European cooperation and move forward with the creation of a European judicial area.
The role of the European Prosecutor would be to tackle cross-border fraud by means of the adoption of specific rules making it possible to combat that fraud, including the definition of crimes. The new Constitutional Treaty must make the basis for this European Prosecutor clear, and it should be based on the principles of subsidiarity and proportionality, resolving the problems caused by the fragmentation of the current European judicial system.
We must achieve a transparent system which preserves the balance between efficiency and the investigation procedure, in the event of cross-border crime, and respect for fundamental rights, with coherence and cooperation between the existing structures: OLAF, Eurojust, Europol.
The Group of the European People's Party (Christian Democrats) and European Democrats has presented certain amendments aimed at taking this clarification further, and I would therefore ask the other groups to support them.
I would finally like to stress this report's aim of contributing to the constitutional process under way so that we might clarify this issue of the European Prosecutor, which is enormously important for the future of the Union.
I must congratulate Mrs Theato, who has done an enormous amount of work, which has not been easy, and I hope she will achieve the proposed objective.
Mr President, the Group of the Party of European Socialists in this House fully supports Mrs Theato's report and also congratulates her on the work presented to us here. I believe it is no accident that the Committee on Budgetary Control repeatedly comes forward with such initiatives since we are finding from experience that it is impossible to protect a budget that has now grown to EUR 100 000 million with the funds of 50 years ago, that is with national funds. This clear statement and such initiatives as today's Theato report are things we owe to our taxpayers.
They know there have been initiatives like OLAF. We know everything is not yet perfect. There are intermediate stages and I believe a Public Prosecutor of this kind will not be the most perfect thing of all time, either. But it will be a very important step towards protecting Europe's taxpayers. And it is important, above all, that Parliament should make clear that this institution will have a democratic foundation. Europe also has institutions, such as Europol, that are not subject to parliamentary scrutiny, and it is therefore not surprising that people learn from the media that the Member States apparently allow Europol, behind closed doors, to process quite fantastic amounts of money. Obviously there is no transparency because Parliament is not involved and I believe it is important that we secure these things for the Public Prosecutor. We have already on occasion - and in other reports - pointed out that we want this Article 280(a). Parliament voted on it again two weeks ago in Strasbourg and I hope that here, too, Parliament will back the rapporteur's third paragraph, which deals with this.
From time to time, quite specific examples make clear how important a Public Prosecutor is for us. Not long ago, we called on the smallest Member State, Luxembourg, to take action in a case - the so-called Perilux affair - that has been pending at the Luxembourg Public Prosecutor's office for years. Massive amounts of European taxpayer's money are involved. Luxembourg is not responding, and we must stress from this place once again how important a European Public Prosecutor would be to perhaps give a bit of a kick to Member States that do not take European taxpayers' interests quite so seriously. Such cases come up repeatedly and it is particularly annoying in Luxembourg's case because Belgian courts have already reached findings in the matter.
Again warm congratulations and I think this House will take a good and important decision today with this report!
Mr President, I should like to state that I find it quite unacceptable that fraud involving EU funds should amount to something like two billion a year and even be increasing in some areas. At the same time, it must however be acknowledged that this is basically a national problem in as much as approximately 80% of the EU budget is administered by the national authorities. I think that, in this area, the Member States display a fundamental unwillingness to take the necessary initiatives to deal specifically with fraud involving EU funds.
This is borne out by, for example, the Commission's statement that, out of every four cases that are brought to light by OLAF and that should lead to the national authorities' being prosecuted, only one has legal consequences.
I find all this unacceptable. It does not however lead me unconditionally to endorse Mrs Theato's conclusion that the optimum and only solution lies in setting up another institution: a common European Prosecutor in the form of a body taking precedence over national legislation and demanding extensive harmonisation in areas in which the Member States traditionally have different legal traditions and legal concepts. I need only mention harmonisation of penal legislation, production of evidence, penalties and the rules governing legal processes.
If we were to implement this model here and now, I would anticipate major conflicts of authority between the common European Prosecutor and the national authorities, as well as some overlap in relation to other Community initiatives such as Eurojust, OLAF and Europol, initiatives that, in view of the short period of time they have been up and running, should at all events be given more time to produce results in areas including that of fraud involving EU funds.
That having been said, however, I do in actual fact support in principle the idea of setting up this authority and embedding it in the treaty. I just do not think that the time is ripe for such a drastic harmonisation of fundamental areas of legal policy, as proposed by Mrs Theato.
I believe instead that a European Prosecutor's office should be developed gradually and within the framework of strengthened Eurojust cooperation. That is, moreover, the model mentioned by Mrs Theato in Article 22, Paragraph 2 of her report.
In general, it is these considerations that form the basis of the amendments to the report tabled by the Group of the European Liberal, Democrat and Reform Party.
Mr President, ladies and gentlemen, after the establishment of OLAF, the creation of a European Public Prosecutor's Office would be the next logical step in fighting financial fraud in the EU in the interests of the European taxpayer. On behalf of my group I would like to sincerely thank the rapporteur, Mrs Theato, for the courage and persistence with which she has fought for this matter for years, and I also expressly include Commissioner Schreyer in my thanks for supporting the fight for a European Public Prosecutor's Office in the Green Paper and countless hearings.
Unfortunately, we still do not really have a Community policy for European home affairs and justice. The third pillar not only excludes Parliament from important areas of parliamentary codetermination and control, but is also the cause of many democratic deficits in European legal and justice policy. The establishment of OLAF as a European fraud office without judicial accompaniment creates a legal vacuum at European level. Once again, we have taken the second step before the first.
Unfortunately, the Convention does not really seem to be seeing how acute the problem is either. What other explanation can there be for the fact that the Convention Presidium is again insisting on unanimity in the Council for a decision on establishing a European Public Prosecutor? The Council has shown in the past that it is not single minded in this and it has unfortunately also repeatedly shown that it is not always single minded in really working to prevent fraud and to protect the EU's financial interests.
Let us therefore show great unity and a broad majority in Parliament today. I believe we urgently need such a broad majority in order to demonstrate to the Convention Plenum in particular that we are against such unanimity and that we believe that the European Public Prosecutor's Office must have a really important place in the new treaty, that the establishment of this Public Prosecutor's Office must be decided by qualified majority and that here, too, Parliament must be given rights of codetermination.
Mr President, I too would like to thank the rapporteur, Mrs Theato, for her work on this proposal despite the fact that I disagree with it.
One of the most important factors when we look at the creation of new offices or new institutions under the European Treaties is that there are a number of elements that have to be remembered first and foremost. These are basic issues. Is there a public demand for this? No. Will it be more efficient? No. Will it deliver a better form of justice? No. Will it more effectively secure the financial interests of the European Community or the European institutions? No. The reason is that in each Member State we already have in place a number of public prosecutors with special competence in their own areas to deal with fraud and criminal prosecutions and to understand the rules and requirements of evidence in each of the Member States.
We must ensure that throughout all of those public prosecutors' offices there is the necessary understanding of what the European Union's financial interests are. There must be greater cooperation between OLAF, the Court of Auditors and those national prosecutors in the bringing of prosecutions in the national courts and there must also, in addition to the Eurojust system, be a greater opportunity for the sharing of interests, for the sharing of education and for the sharing of understanding between the judicial members in each Member State so that a commonality eventually arrives.
I am somewhat disappointed by one of the comments in the report stating that common rules of evidence must be established. In the British legal system, which is the common law system, the rules of evidence were established over 322 years - and yet we are going to bring in common rules of evidence willy nilly? It is important that we remember that the people in the European Union are entitled to have proper representation in relation to their concerns. They are entitled to have their taxes protected but the best way to protect the taxpayers and the taxpayers' interests is at the national level.
Mr President, there cannot be anyone in the House who is not aware of the most important rule in politics: when you are in a hole, stop digging. There is also the joke about the tourist who, lost in depths of Ireland, asked a local how to get to Tipperary and he was told 'I would not start from here'. Yet, lost at the bottom of the hole, starts Mrs Theato, who declares in her explanatory statement that 'it has long been acknowledged that the Communities' financial interests require special protection under criminal law'. I agree, but if there were no Community funds, there would be no Community financial interests and, therefore, no need for their protection. That is where I am coming from. It has never made sense to hand over money to an organisation to spend in a manner that has evaded reform and which cannot be accounted for. That is the 'hole'. The answer is to stop digging. Stop giving the Community money.
As for the creation of a European Prosecutor: that might be your desired destination, but my advice is that if I were you, I would not start from here. The essentially corrupt and uncontrolled system is the problem. Attack the cause, not the system.
Mr President, the protection of financial interests must naturally continue to be one of our primary objectives. In this connection, we also support the creation of a European Public Prosecutor, but after detailed discussions we also believe that this cannot be a cure-all for the future. The existing options must also continue to be developed. By this I mean strengthening OLAF and encouraging improved cooperation within the official machinery. It is noticeable, for example, that the Netherlands reports four times as many fraud cases as, for example, Spain or Greece. If Member States fail to get to grips with their fraud cases, they must also face the threat of having their subsidies cut off or they must be made to pay for the losses to the EU resulting from their authorities' lax controls.
Mr President, as a former occasional legal prosecutor myself, I find that the case for the European Public Prosecutor has been made far from effectively. As a member of the European Convention, I think our job is to look for ways in which we do not add to institutional bureaucracy, but we try to simplify things so that the citizens of Europe are both protected and more in touch with those who represent them.
I cannot see the advantages of having this particular office even if, as one of my colleagues has just said, it is embedded in another institution. There are difficulties in relation to cost and bureaucracy. There are difficulties, as has been suggested, in relation to the fitting of this particular role into the legal systems of Europe, which are very different in their effect, in the evidence they collect and the nature of the prosecution process itself. In my view, there is also a difficulty on the legal base. In addition, if we are to allow the organisations presently in place to reform, this would not be helpful to them in the process.
What we need is more cooperation between States and the Commission - between authorities. We need to clarify internal accounting arrangements and to give greater penalties to States which take inadequate approaches to fraud. We need to encourage greater action by States and improve the role of the Court of Auditors. We need more internal reforms. The reform strategy of the EU has, in my view, stalled at the present time - it needs to be revived. Frankly, there is no point in treating Member States of the EU as naughty children, taking their toys away from them and giving them to some over-worked and inadequate new minder.
If we respect our membership to the EU, we ought also to respect our ability to prosecute effectively and to deal with fraud and reform as necessary.
Mr President, Commissioner, it is absolutely undeniable that, when criminal fraud is being perpetrated and when the national authorities are failing to address the problems, the protection of the Community's financial interests is not working or is working poorly, and that the present situation is unsustainable, as Mr Bösch recalled a short while ago with regard to the situation in Luxembourg.
Our rapporteur, Diemut Theato, has been tireless in calling for a European Public Prosecutor to be established in order to address this situation. Commissioner Schreyer has also given her unrelenting support to this initiative, and I therefore wish to congratulate both of them on their hard work and dedication. Nevertheless, and with all the friendship, consideration and respect that I have for them, I must highlight two aspects of this matter that I believe are crucial.
I believe that European citizens would not understand our institutions resolving once again to consider only economic issues, ignoring the concept of citizenship. I do not think it is acceptable to establish a European Prosecutor who looks after our financial interests but who ignores, for example, crimes involving the trafficking of human beings, particularly of children.
Furthermore, the number of European bodies working in the field of preventing, fighting and prosecuting crime, Europol, Eurojust and OLAF, and the complexity of defining the scope of each of these counsel caution in this field. The worst situation we could face would be to increase the entropy of the system, with the various bodies being concerned only with their own competences, without the fight against economic crime on a European scale being pursued more effectively.
I wish to say a final word to express my reservations about the principles of the secrecy of justice and of the independence of the prosecutor's office when adopted as absolute principles, as has happened, in the latter case, with the Commission Green Paper. One only has to bear in mind the disappointing results achieved in my country in this field to understand the need not to make the same mistakes.
Mr President, I too, like Mr Kirkhope who took the floor a few moments ago, used to be a public prosecutor, but I reached and have again reached diametrically opposed conclusions. I call on those who truly believe in European integration to be consistent and to support the plan for a stronger European Union, that is, which can avail itself of all the necessary means in order to exert real influence on the scourge of fraud prejudicial to the Union's financial interests, since until now, these interests have not been adequately protected by the Member States with their laws. It is a fact that each year the amount of fraud prejudicial to Community budgets - that is, in the final analysis, prejudicial to European taxpayers - amounts to approximately EUR one billion, as rightly stated by the motion for a resolution tabled by Mrs Theato - who has all my admiration and respect - and all the studies agree in saying that this phenomenon is set to steadily increase.
This is why the existing legal instruments to combat fraud such as the conventions and protocols ratified by the Member States, the cumbersome nature of actually putting into practice mutual assistance in criminal matters, the nature of OLAF which, under its mandate, has to restrict itself to mere administrative checks and, above all, the fragmentation of the European criminal law-enforcement area are totally insufficient to effectively fight this phenomenon, and the excuses which have been proffered until now do not convince me that we should abandon the European Public Prosecutor either.
The mere decision in principle is, however, not sufficient: if we really are in favour of establishing a European Public Prosecutor, we must be consistent in also providing him with the effective means to operate. We must therefore define with the greatest precision, at Community level, the crimes and penalties stipulated for criminal acts and moreover, draw up common provisions in the field of European Union criminal law and criminal procedural law. Consequently, I also believe, as the rapporteur Mrs Theato says, that in observing the separation of powers, the European Public Prosecutor and the deputy European prosecutors must be independent and carry out their mandate on the basis of the principle of mandatory prosecution. Furthermore, it will be necessary to subject the European Public Prosecutor's actions to judicial review, both with regard to investigations and to committals for trial.
In conclusion, honest citizens of the Union can only welcome the creation of an instrument which fights dishonest people at all times and in all areas.
Mr President, the discussion on the criminal-law protection of the EC's financial interests has been dragging on for quite some time now. A great deal of time and energy has been invested; unfortunately, chiefly in using this deficiency to set up a European judiciary. This report is based on political motives, as the previous speaker illustrated. It is no wonder, then, that it arouses political opposition. I regret that this is to the detriment of an objective discussion.
Where the report refers to the Charter of Fundamental Rights, it is running ahead of reality. After all, the Charter has not yet been incorporated in the EU Treaty as legally binding. Nor does my group wish it to be, in view of the mediocrity of its contents and the fact that it duplicates national constitutions and the European Convention on Human Rights.
If the resolution were really aimed at an effective criminal prosecution of fraud and criminal activity detrimental to the interests of the Community, it would have received our support. This has proved impossible, however, now that this report has overreached itself and is aspiring after the European Union as a political entity.
Mr President, it appears that protection of the European Union's financial interests is being taken as an excuse for the creation - and this seems to be the principle aim - of a super-prosecutor, which is virtually bound up with the establishment of the European arrest warrant, on a line seeking to replace national jurisdictions: a line on which the Italian Government has taken a stance of clear opposition, with precise explanations given on several occasions. A proposal - for a European Public Prosecutor - which, as luck would have it, has been put forward again by the Praesidium of the Convention: Article 20 proclaims a European law creating a European Public Prosecutor's office, whose structure should be decided by a majority vote. This gives rise to further concerns, not least because very sensitive issues arise regarding the Prosecutor, such as the principle of the free movement of evidence, insofar as this means that the conditions for the admissibility of evidence specifically laid down in the legal system of the individual state in which judgment is to be passed will be glossed over. Cross-border crime will not be tackled by destroying national legal traditions, but through appropriate controls and with efficient, effective measures to fight, prevent and eliminate international financial crime.
Mr President, I was pleased to hear that two days ago the Belgian authorities brought fraud charges against former Commissioner, Mrs Cresson, four years after her misdemeanours brought down the Santer Commission. This, too, shows the urgent need to create a European Public Prosecutor to bring to court solely and exclusively cases of fraud involving European money, and to do so soon after the offence was committed, because a preventive effect can only be expected if prosecution and conviction follow quickly. Although in principle I would be the last person to advocate a further transfer of powers to the EU, in this exceptional case it is justified because all - and I stress all - the bodies that have been responsible for the protection of European money up until now have failed lamentably, most of all the present Commission, which is being reduced by this task to throwing around verbal abuse.
The need for action is greater than ever, however, because the amount of fraud, mismanagement and nepotism is growing. I need only mention the most recent goings on in the European Statistical Office, EUROSTAT. For the most part, national public prosecutors cannot cope. But hanging the small fry and letting the big fish get away is having a devastating effect on European citizens' confidence in the European institutions.
I therefore appeal to the Council and the Convention: we do not need any more green papers. What we need is a clear legal basis that clearly defines the task to be performed. Then there will be no more room for objections from individual Member States. This first step must be taken now with the revision of the treaties and eastwards enlargement. If we succeed, this institution will be linked inseparably to Mrs Theato's efforts, and I expressly thank her here once again for her persistent efforts.
Mr President, today we have an open market within the European Union, but that means that the market is also open to fraudsters. Most of the fraud against the EU actually comes from money not collected. The Commission has estimated that EUR 90 billion has been lost to the EU budget from cigarette smuggling alone. We have some measures in place to stop fraud from occurring. OLAF has been established, it does its job and passes on the file to the Member States - where it sits on a shelf. We could sanction the Court of Auditors, but the question still has to be answered: who prosecutes? We could fraud-proof further but the question remains: who prosecutes? The establishment of Eurojust is there, but again: who prosecutes? The answer, which is factual rather than theoretical, is: almost nobody.
Member States are not serious about tackling fraud in the EU. It took five years for them to ratify the Convention on the protection of financial interests. Prosecution against people who rip off the EU is absolutely minimal. The current system does not work. It is extremely difficult to prosecute cross-border fraud, partly because evidence collected in one Member State does not count in another Member State.
What we have here on the table is a Green Paper. It is essential that the European Public Prosecutor's powers are restricted to the financial interests of the EU budget. Anything beyond that opens the door to massive complications and serious constitutional implications - which is why Paragraph 4, which calls for a judicial area to be set up, is nonsense. If the problem exists now, just imagine how difficult it will become following enlargement.
If we are serious about tackling fraud, we must accept that the current system does not work and until there is an acceptable alternative, we must go along with this.
Mr President, the first point I would like to make with regard to combating fraud is that there is one problem that requires urgent attention. There is currently no legal institution competent to carry out enquiries within the Community bodies, due to the latters' privileged status. If any task can be justified for a European Prosecutor, it is this, first and foremost. Apart from that, with regard to the possible future creation of a supranational body responsible for conducting inquiries and taking public action against the Member States in the event of violations damaging the financial interests of the Community, we feel that the proposed operation has more disadvantages than advantages. Naturally, variations in national legal areas can, in some cases, hinder the prosecution process. The purpose of Eurojust, however, is to remedy this problem while respecting national competence. We must first allow it to act and develop before judging its effectiveness.
The supranational European Prosecutor proposed by the Commission, meanwhile, would lead us into an administrative black hole, since not only would we have to harmonise charges, penalties, restrictions and all kinds of procedures, such as acceptability of evidence, but we would also have to consider the issue of protecting individual freedom for all coercive acts required by the European Prosecutor: searches, seizures, telephone tapping, arrest warrants, judicial reviews and pre-trial detention, not to mention, of course, the vast issue of the democratic control that would need to be established. This is a huge issue, Mr President, and I strongly encourage my fellow Members to choose Eurojust instead, as this could achieve the same results without the problems of destabilisation.
Mr President, I want to congratulate Mrs Theato on her report. I believe she has crystallised a lot of the hard work that has gone into this subject. She has proposed what I think to be a convincing case to the European Convention for inclusion of this provision in an amended treaty.
In discussing this matter, we should not create the feeling - which some people have done and have been trying to do - that, in some way or another, the European Union's treasury is a more leaky vessel than those of the Member States or similar treasuries throughout the world. We are no better or no worse, but we do compare with the higher standards of accountancy and accountability.
On the other hand, most of the arguments that are put forward against this idea are political, ideological arguments. The arguments sought to stir up the people who are concerned about a transfer of power and competences from national parliaments to Europe and the creation of more unnecessary bureaucracy. I do not see it this way at all. We have transferred to this Union 1% of our national taxation, which is used in the interest of Community policies. We have provided the financial control to deal with that. We have provided OLAF to further investigate suspected problems. But we do not take the final step, which is to create the means to prosecute people who we have found guilty of violating our laws. I have experienced this in my everyday life; I have seen cases in which companies and individuals have been found guilty of abusing Community funds. I have seen situations where a large number of people from a particular sector, which is well financed by the Union, seem to be able continuously to get away with violations of our rules and regulations on the spending of money. In one case, I see the public taxpayer in a Member State being forced to pay through the clearance of accounts for the crimes of individual companies. In other situations, I see the failure to pay levies whereby the national government, again, picks up the bill.
If we had a European Prosecutor dealing with our own resources - we do not want to take it any further than that - I think the focus of the authorities in the Member States who actually spend this money would be sharpened. I also think that OLAF would be less frustrated when, after having proceeded and found situations serious enough to be passed on to Public Prosecutors at national level, it does not happen. If we had a European Prosecutor, we could satisfy our taxpayers that we were taking matters to the proper conclusion.
Mr President, I stated recently that the use of financial resources available to the European Union is probably the most complex, but at the same time, the most attractive task undertaken by the Community institutions. Improving effectiveness and transparency in the use of human resources is therefore welcome, noteworthy and justifiable. The quality of European citizenship, in other words the feeling of belonging to a supranational area of solidarity, is also reinforced by the way in which the Union's financial pillar is used.
As the budgetary authority, the European Parliament is crucial to achieving this improvement. We can therefore only praise the Commission's efforts intended to improve the criminal-law protection of the Community's financial interests and particularly to create a European Prosecutor. In order for the reforms we are now examining to lead to effective protection of the European taxpayers' money and also of the Union's credibility to ensure this protection, we must make a major effort to harmonise procedures, to coordinate actions and to ensure fair and open cooperation between Member States. It is also crucial, however, that the essence of this policy is made irreversible, depending on how the Community method is used.
I therefore welcome the recommendation by the rapporteur, Mrs Theato, when she maintains that criminal law cannot be envisaged as an area for Union regulation only in the third pillar and when she argues that the creation of the European Prosecutor on the basis of the first pillar could be an extremely significant step for the future structure of 'EU Powers'.
Mr President, ladies and gentlemen, the circumstances of this debate are certainly not the best for expressing one's thoughts. On behalf of the Italian Radicals, we will continue to consistently oppose the bare idea of the creation of a European Public Prosecutor which is not accompanied by those instruments and those arrangements which form part of the legal and cultural heritage of our countries. How can we possibly consider just a European Public Prosecutor without the judgment, appeal and defence mechanisms which are inherent and peculiar to each country's legal system? Rushing headlong in this way can only make the structure that we are trying to give Europe even more justicialist and export a certain model of Italian justice with which we are all familiar and which has caused a great deal of harm in our country. These are the reasons why we will be voting against the Theato report, having already voted against in committee, not because the idea per se is without foundation, but because it lacks all the attributes to make it effectively fair, as justice also at European level should be.
Mr President, I would like to congratulate Mrs Theato on the report which I supported in the Committee on Budgetary Control and which I also expect to support in this plenum.
I would like to place the report within its context and point out that we are talking about establishing the European Parliament's position in relation to the Commission's Green Paper on the European financial prosecutor. By means of this publication, the Commission intends to establish an extremely broad debate on all the issues relating to this figure and this has led it to include certain points which, if this were a legislative draft, would be considered crude, with gaps, and questionable in many respects.
The Green Paper, however, can be summed up in the idea, the intellectual hypothesis, that the defence of Community, and therefore cross-border, financial interests can perhaps be better defended by a figure also at Community level in this same field.
The rapporteur's work is conditional upon this structure and therefore has to respond to the most significant issues in the Green Paper and also glean from that supplementary and premature information the essential notion, which is to achieve the legal basis necessary to continue a careful analysis.
There are two topical reasons why this treatment and the approval of this report are advisable. On the one hand, the current Convention and the next intergovernmental conference which will establish the future of Community law and, on the other hand, the imminent incorporation of the new members which, on entering, should be faced with a legal basis which would allow them to be involved in the collective work of creating, when appropriate, the figure of European financial prosecutor.
Mr President, the Theato report on the Commission's Green Paper on the protection of Community financial interests and on the creation of a European Public Prosecutor has had a lot of preparation and a long debate. At the beginning, we agreed on this, provided that the office of Prosecutor remained, and still remains limited, precisely, to the financial interests of the Community. During the debate and the assessments made by the Parliamentary committees however, the original measure was in danger of being distorted and taking on a different, dangerous form in the European institutional context. This is why the Committee on Legal Affairs and the Internal Market, early on, prepared a negative opinion but, subsequently, following intelligent steps by Mr Lehne and explanations from the Chairman, Mrs Theato, it set out a compromise opinion and tried to bring the institution which we want to regulate back towards the original suggestion. Further discussions with Mrs Theato enabled us to reach a united, compromise position, which we hope will be endorsed in the Chamber this morning. With great sensitivity, Mrs Theato took this issue on herself because, in actual fact, the European Union's legal system does not provide for competences in the field of criminal law and criminal procedural law, or a judiciary endowed with all the degrees of adjudication able to guarantee the full right of defence. In the absence of such conditions, the creation of an independent European Public Prosecutor without any controls would damage, Mr President, ladies and gentlemen, the already fragile interinstitutional balance between the Union and the States in an area as sensitive as justice: it would therefore be illogical and unjustified. In particular, the creation of such a body would seem truly premature if we consider that we have not yet attained the objectives on judicial cooperation, let alone, where necessary, on the harmonisation of the rules on Member States' criminal-law issues.
It is in the context of Eurojust - this certainly does have a subsidiarity problem and a major problem with coordinating the European States - and in this context alone that we can truly achieve a significant, uniform result which respects the States and at the same time provides the guarantees which the European Union must have. This is how we are going to vote, and we will table these amendments to the Convention, which obviously cannot incorporate a European Prosecutor, an unrestricted super-prosecutor, which would run counter to all the guarantees which nevertheless exist in Europe.
That concludes the debate. The vote will take place shortly.
Mr President, this morning the MEPs from the Group of the European People's Party (Christian Democrats) and European Democrats, when we looked in the postboxes here next to the Chamber, discovered a poster with our name and the word 'murderer'. I believe that until now, Mr President, only our colleagues in the Basque Country have been accustomed to this, to seeing their names on the targets painted in the street, and for some of them, Mr President, we have observed a minute's silence here in this House.
I do not believe this is compatible with the spirit in which the European Union was founded, which is also incompatible ?and I say this respectfully - with certain posters which we saw yesterday here in the plenum.
I would therefore ask you, Mr President, to appeal for tolerance, which is the foundation of European integration.
The response of colleagues already speaks volumes on your appeal for tolerance. Regarding the incident to which you refer, I condemn it totally. Whoever did this has behaved in an unacceptable and disgraceful way.
A parliament is the tribune of the people and Members are fully entitled to express their policy analyses and preferences and to do so in serenity, in dignity and with respectful tolerance of each other.
In the light of what you have reported this morning, Mr Galeote Quecedo, I propose to ask the services whether we can discover how this incident happened and who perpetrated it, so that if possible we can learn a lesson from it. If we need to make changes to the Rules to cope with disgraceful incidents of this sort, I am determined that we shall do so.
(Applause)
Mr President, I had requested the floor to condemn these intolerable actions and to express my solidarity with my fellow Members from the Group of the European People's Party (Christian Democrats) and European Democrats, and I wanted to make the proposal that you yourself have made. I support it on behalf of my group.
Mr President, there is no need for me, or for any of the Spanish MEPs, to say we are against this type of practice and against all types of violence. But I must say, Mr President, that this is happening within a context in which millions of Spaniards are demonstrating against the war and in which the Spanish Government of Mr Aznar is comparing States such as France and Germany ?
? with Saddam Hussein, in the Congress of Deputies. Just yesterday he described the States who are against the war as allies of China and Russia, rather than saying that this is a European position which is opposed to that of the United Kingdom and Spain.
(Applause)
There is absolutely no justification to be made for the disgraceful behaviour we have seen here today.
The next item is the vote.
Report (A5-0045/2003) by Salvador Jové Peres, on behalf of the Committee on Fisheries, on the proposal for a Council regulation establishing a tuna tracking and verification system (COM(2001) 406 - C5-0408/2001 - 2001/0170(CNS))
(Parliament adopted the text)
Report (A5-0336/2002) by Gianfranco Dell'Alba, on behalf of the Committee on Budgets, on the proposal for amendment of the constituent acts of Community bodies following the adoption of the new Financial Regulation (COM(2002) 406)
(Parliament adopted the legislative resolutions, 1 to 12)
Report (A5-0077/2003) by Elmar Brok, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and Terence Wynn, on behalf of the Committee on Budgets containing the European Parliament's recommendations to the Council on the introduction in the draft Accession Treaty of a financial framework (2003/2050(INI))
Before the vote:
Mr President, I do not fully understand why we are going to vote without any explanations, since Mr Brok and Mr Wynn took part in a three-way dialogue this morning on behalf of the committees. I think that Parliament should be given further information as to the results of this dialogue before taking a decision.
Mr President, ladies and gentlemen, regarding this morning's negotiations I can inform you that there has been no agreement so far and the trialogue will continue next Tuesday. I see prospects for agreement, but I also believe acceptance of this recommendation is also a decisive instrument guaranteeing our objectives in this matter, namely equality for Parliament and the candidate countries in the Budget procedure. Please therefore take this as a speech in support of the resolution.
Mr President, in accordance with Rule 69 of our Rules of Procedure, the Commission can explain its position on Parliament's amendments and, in the event that it does not accept all of those amendments, the rapporteurs - because I agree with my co-rapporteur, Mr Harbour, on this - would request a postponement of the vote on the legislative motion for a resolution, pursuant to Rule 69(2).
Mr President, could I first of all very briefly thank both Mr Harbour and Mr Medina Ortega for their very hard and effective work in drawing up this report.
During the extensive debate on the report, and indeed during the useful and open debate on the oral question on pensions yesterday evening, I gave details of the many amendments which the Commission can readily accept and I also indicated those which we are not able to accept. The amendments which cannot be accepted by the Commission - there is not a very long list - are Amendments Nos 16, 22, 23, 24, 37, 39, 53, 55 and 63.
This is not a long list, easily available in translation in all languages!
I shall pay particular attention to the amendment on Members' assistants, as it is a matter of concern in this House. I can only repeat at this juncture that the Commission is aware of, and sympathetic to, the concerns that have been raised in Parliament. I consequently hope that representations will eventually have the effect of resolving this important employment issue by breaking the interinstitutional deadlock in a positive way.
In postponing the vote on the legislative resolution, I understand that the House is seeking to provide itself with an opportunity to exert pressure on outstanding matters of concern at a later stage. I hope I do not exceed my brief when I say that I urge the House to follow its intended course in a timely way. I am absolutely certain that the rapporteurs fully comprehend the necessity of doing so.
I look forward to that final vote.
Mr President, as we have heard, thank heavens that there were only a few amendments the Commissioner could not accept! In any event, I would ask, on my own behalf and on behalf of my co-rapporteur, Mr Harbour, that it be referred back to committee and I hope that we will soon be able to bring the legislative package back to Parliament.
- (DA) The June Movement is voting against establishing a tuna tracking and verification system. The purpose of the proposal is to comply with international obligations under EU law, to which we strongly object.
It must however be emphasised that we are in favour of introducing arrangements for protecting dolphins and other threatened species. It is just that this must not be done under the auspices of the EU. Each individual Member State should, as far as possible, endeavour, through international and regional cooperation, to promote the conservation and protection of threatened species.
Mr President, I can see male and female pensioners among the dense crowd of members of the public. I was thinking precisely of them when I voted for the introduction in the Accession Treaty of a financial framework, because my personal aim and the aim of the Pensioners' Party is to have safe pensions, which enable elderly people to live in dignity, also in the candidate countries. I also hope to see an immediate increase in funding for the construction of infrastructure for industries, and consequently for the well-being of all the workers, unemployed and pensioners, including those in the other two candidate countries which are not going to enter the European Union in 2004, that is, Romania and Bulgaria.
. (FR) We voted against the Brok report because the European Parliament's self-seeking fight against the attempt to discontinue its budgetary prerogatives has led it to assume the ludicrous position of refusing to allow the people themselves to take a budgetary decision instead of their representatives, by adopting the Treaty.
This result clearly shows the extent to which this House is guided by short-sighted judgments, primarily inspired by its obsession with taking power away from the Member States. How can we expect the people to be interested in this kind of debate?
The matter should also provide an opportunity for us to question the basis of the multiannual Financial Perspective established by an interinstitutional agreement in 1988. It is highly ambiguous. Having been decided at European level, it has since been used to convince the national parliaments that they no longer have any real decision-making power when the time comes to set their annual contribution to the Union. Furthermore, it is probably detrimental to the European budget itself, as it limits opportunities to adjust it annually as required.
For all these reasons, if the Financial Perspective falls victim to the current crisis between the European Parliament and the Council, we shall not be sorry.
. (PT) I have welcomed and supported this outcome of the conciliation process. I fully subscribe to the determination to improve the protection of the health and safety of consumers, preventing, which is what this new directive does, substances classified as carcinogens, mutagens or substances toxic to reproduction and preparations containing these substances from being marketed for the use of the general public. In fact, as we know, 'marketing' implies greater responsibility for ensuring that the product in question will fulfil the purposes for which it is intended without compromising public health and safety (of persons and goods). This is a term that gives the general public the feeling that certain products are 'trustworthy'. This trust must therefore be matched both by the provision for and listing of these products or substances - a measure proposed by the Commission, which I welcome - bearing in mind that the new EU strategy on chemical products will involve the registration of around 30 000 substances - and by a preliminary evaluation of the risks inherent in each substance. In fact, the monitoring, registration and handling of chemical products and substances must be covered by a set of rules that is clear, easy to understand and appropriate to the purposes for which the use of such products is intended.
Mr President, as this report explains, cement used in construction contains chromium IV which causes occupational diseases - known to all bricklayers - referred to as cement dermatitis. I therefore could not fail to vote for this directive which limits and seeks to reduce the danger of the work of bricklayers who build what surrounds us. As representative of the Pensioners' Party I would like, however, to urge a directive to be adopted in Europe which reduces working hours - for harmful working activities such as bricklayers' work - so that we have fewer occupational diseases.
. (PT) Although I understand the need to apply the precautionary principle so as to reduce the risks inherent in contact by chromium with the skin of civil construction and cement industry workers, it is my view that this proposal for a directive does not provide the best assurance of this. First of all because sufficient account has not been taken of the results of the previous regulation (2001/60 EC). Secondly, because it is not based on harmonised methods for determining chromium levels, which could consequently lead to distortions of competition and to reducing safeguards for workers. Thirdly, because it establishes an unacceptable derogation for unbagged cement. We know that a lack of objectivity in applying the precautionary principle has led to countless cases of non-compliance. My fear is that this will also happen with this regulation.
. (PT) As I stated in the debate yesterday, I consider one of the parts in question to be acceptable. This first amendment to the Directive concerns nonylphenol (NP) and nonylphenol ethoxylate (NPE), used in the production of some materials. This leaves no room for doubt that, since NP and NPE tend to accumulate dangerously in living organisms, framework directive 2000/60/EC, on water, classifies NPs as 'priority hazardous substances' and since enormous quantities of NP and NPE are marketed and used, their release into the environment must be strictly limited.
My reservations centred on the second amendment to the Directive, on the use of hexavalent chromium (or chromium VI) in cement and in cement preparations.
Today, with the first block of amendments having been adopted, thereby eliminating the second block that originated in the specialist parliamentary committee, I welcome various Members' efforts to reach agreement, which explains this major change in commitment. This is greatly to be welcomed and could attenuate or eliminate any remaining resistance that might be felt. Nevertheless, now that some partial votes have been taken and the pace of voting in plenary does not allow us immediately to find out the overall balance of Parliament's final text, I have chosen to abstain ?
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
Mr President, I would like to congratulate the rapporteur. We have long argued for the development of research in clinical methods in the fight against HIV/AIDS, malaria and tuberculosis in developing countries. Much of the hope of the impoverished third world - currently the portion of the globe suffering under the heaviest burdens of death and misery from HIV/AIDS, malaria and TB - is vested in our ability to offer funding for research and medicines that are effective, easy to use and affordable.
I particularly welcome the fact that up to EUR 600 million will be made available for the fight against these diseases, of which the EU will contribute up to EUR 200 million. It is important to recognise, however, that while this is a very welcome step, it is a small amount compared with the cost to the world if these diseases are left unchecked.
Mr President, I see that my previous explanations of vote have been heeded in the drawing up of this provision. On other occasions, I have called for the funds spent on scientific research by each of the 15 Member States to be combined in order to avoid money being wasted and so that more can be used to make rapid scientific discoveries which will benefit all Europeans. With this decision, EUR 200 million provided by the Member States is combined with EUR 200 million provided by the European Union and EUR 200 million provided by the private sector to fund research which will allow us to find more effective treatments for AIDS, tuberculosis and malaria. I therefore voted for the Cauldron report with great pleasure.
. (FR) The return of AIDS, malaria and even tuberculosis is symptomatic of the poverty caused in certain nations by global free trade and uncontrolled ultraliberalism.
These three pandemics have reminded us that the planet is like another Space Shuttle Columbia. When an atypical form of pneumonia breaks out in Vietnam in 2003, death is the result, whether in Hong Kong or in France. This shows that health is a global public good.
The problem has been under discussion within the WHO for months. Washington stubbornly refuses to allow poor countries free access to generic medicines. The United States are vetoing intellectual property rights and patents on molecules that save lives. In 2001, however, when they were under threat from anthrax, they considered that the patent on cyclosporine, owned by the Bayer laboratory, should be waived.
In other words, the partnership between Europe and the developing countries is clearly a positive but insufficient initiative. The world is suffering from a lack of social imagination. We need to realise that large-scale problems, such as pandemics, immigration or scarcity of drinking water, are global in nature, whereas the solutions can be found at country level. The challenge is to examine the solutions to these problems on a global level in order to prevent them from destroying those who are too short-sighted to think beyond their own country.
. (PT) Our commitment to combating transmissible diseases, with particular focus on poverty-related diseases, such as AIDS, tuberculosis and malaria, and on improving vaccination and healthcare levels by the more developed countries funding health programmes, by removing barriers of access (licences and patents) to pharmaceutical products faced by developing countries and the barriers faced by international partnerships in developing new generations of products is crucial. I must once again point out that 70% of those infected with AIDS live in sub-Saharan Africa and that AIDS, tuberculosis and malaria account for 5 million deaths per year. I therefore welcome the EU's proposal to participate in research programmes for new clinical interventions for combating HIV/AIDS, malaria and tuberculosis. This participation cannot, however, replace the EU's financial commitments to combating these diseases. I congratulate Mr Caudron on his good work.
. (PT) I approve of Parliament's proposal and amendments because I believe that these improve an important Commission proposal, establishing a viable and timely response for resolving a serious and universal problem: a long-term research programme intended to boost new clinical interventions to combat poverty-related diseases in developing countries.
I also support the report because it refers to a Commission proposal in which financial contributions converge from sources as diverse as the EU, national research programmes within the various participating States and from the private sector, involving the affected countries themselves in the programme. The exponential increase in the sums involved in this programme in comparison with the previous programme, together with the ongoing concern to make the results of research genuinely accessible to the populations of developing countries, is making it more likely that the programmes will be effective. I wish to note, however, that also because of the sums involved, this form of European cooperation requires the implementation of Community funds to be closely monitored.
. (PT) The gravity of the epidemics of HIV/AIDS, malaria and tuberculosis and the need to increase levels of aid at national, regional and world level are undeniable. Millions of people are dying every year in the poorest countries.
I fully agree with developing this programme in its various closely linked and interdependent strands: promoting prevention, encouraging treatment and making essential medicinal products more affordable, and stepping up research and development.
Regarding the Attwooll report on shark finning (A5-0043/2003) I voted against Amendment No 13 which allows for shark fins and body parts to be landed separately. The procedure renders futile attempts to monitor the numbers of sharks being caught.
That the Commission and the Council will determine the final shape of the regulation should be a consolation. But sadly this is not the case.
The proposed regulation originated with a petition presented to Environment Commissioner Wallström by the Shark Trust, and with a question I tabled in the Environment Committee. I feel sure that Commissioner Wallström will feel let down by DG Fisheries. That an official from this DG's Conservation Unit can dismiss the concerns with the words 'I must trust much more the opinion of our fishing industry if it is for them to obtain good returns from their landings' suggests to me that he has a strange idea of conservation. Perhaps Commissioner Fischler should put him in charge of inspecting abattoirs.
European citizens seeking to protect fish species from extinction can have no confidence in a Commission DG which seems to have sold its soul to serve the interests of the Spanish fishing industry.
. (PT) I have voted in favour of this report.
Whilst respecting the personal taste and the gastronomic heritage of certain communities and ethnic groups, and I do, of course, respect these, there are nevertheless minimum requirements for catching and preparing the species intended to satisfy these appetites and tastes.
The practice of removing sharks' fins and throwing the rest of the body into the sea, sometimes while the animal is still alive, is considered to be a threat to the survival of some species of shark and, furthermore, lays itself open to a charge of barbarity, which is entirely incompatible with the principles and declarations that have been upheld throughout the process of European integration.
The report presented by Elspeth Attwooll (ELDR, UK), on behalf of the Committee on Fisheries, welcoming the Commission's proposal for a regulation intended to prohibit this practice therefore warrants my full support.
Mr President, Amendment No 2 to recital 2(b) of the report by Mr Harbour and Mr Medina Ortega abolishes the weighting of pensions according to the pensioner's place of residence, so that equal pensions are paid out for equal contributions. This is a sound economic principle which I would like to see applied throughout Europe. As we know, I regret to say that there are citizens in some states, not least Italy, who have not paid any contributions and yet receive the same sized pension as citizens who have paid a lot of contributions. All 15 Member States should follow Europe's example!
With the proposal to reform Staff Regulations, the European Union is being called on to apply internally the general choices made by big business, as it promotes cutbacks in public services and attacks workers' rights.
Efforts to reduce wages and benefits, impose new taxes and drastically reduce pensions and pension rights are all part of the attack on workers' rights.
The abolition of services and greater favouritism and dependence are being promoted within a framework of cutbacks in the role of public services and a more vigorous, peculiar sort of patronage which will serve the interests of lobbies, large companies and strong political families.
The majority of employees and the trades union of the various institutions of the European Union oppose Mr Kinnock's proposal. But, Mr Kinnock is using the usual tricks, with the connivance of certain trades union leaders, in an effort to strike the European public service a decisive blow and set an example for national public administrations.
We support the just demands of the workers and their movement. We consider that the European Parliament should stand by the view that this matter requires the codecision procedure and should not allow the Commission and the Council to take decisions without any form of control on a matter which, moreover, also affects the smooth running of Parliament.
- (SV) We wish to take this opportunity to explain our reasons for voting against Amendment No 58 to Annex II, item 4 and Amendment No 59 to Annex II, item 34.
We do not believe that the issue of the position of assistants should be addressed within the framework of the report on Staff Regulations of officials and other servants of the European Community. Instead, we believe that the issue should be debated within the framework of an assistants' statute or in the discussions on the Members' Statute.
We think that improving and clarifying assistants' conditions of employment is an important issue but do not believe that it should be discussed within this report. We are doubtful as to whether Amendment No 58 is relevant and safeguards assistants' interests. We therefore believe that the issue should be analysed in more depth and debated separately on a subsequent occasion.
We voted against Amendment No 64, even though it seeks to create a 'less unequal' system for the employees of the Parliament. Generally we want the staff to have equal rights regarding salary, thus we could have voted in favour of the amendment, if the 16% was given to all new members of staff regardless of origin.
- (DA) We are voting against the amendment because we are opposed in principle to the expatriation allowance's not being given to all employees on the grounds that it is not given to employees resident in Belgium at the start of their employment.
We agree with the content of Amendment No 64 and would have voted in favour of it if it had meant the expatriation allowance's being granted to all employees.
- (NL) The Council has the power to make a different proposal from the one the Commission and Parliament had in mind after Parliament has agreed to it at second reading. It is a clever idea, therefore, to accept an amended proposal but not the legislative resolution at this stage. I am in any case unhappy with the proposals for four reasons. The first reason is that people with practical experience but without the required training are ruled out of these jobs from the outset. Secondly, the number of officials is reduced, and the number of work contracts with a worse legal position may increase to two thirds of the workforce. Thirdly, there is still no satisfactory arrangement for the protection of whistle-blowers, who want to bring malpractices within the organisation out into the open. Fourthly, even the pension problems remain unsolved. It is a bad thing that accusations of sexual harassment could potentially lead to punishment for those whose accusations come to nothing. A good thing is that, from now on, employees only need to announce their publications, without first requesting permission. Voting in the Committee on Legal Affairs and the Internal Market took place so late that only one day remained for the tabling of amendments before the plenary session. This does not look like serious decision-making to me.
Mr President, I have to admit that I had a little nap during the votes, and, while I was asleep, I saw the 15 Heads of State, meeting in Brussels for this European Council, having an animated discussion. One of them said to the others: 'In order to balance the pensions accounts, you should do as we used to do in Italy and still do today. In Italy, when we select the Finance Minister, we give him a medical examination. We x-ray his chest to see if he has a heart of stone. We test his eyes to see if he has square pupils for squaring the accounts. Then we carry out a blood test to see if he has a high resistance to alcohol because, in some governmental circles, a toast is drunk every time a pensioner dies. We selected our Finance Minister in this way and so we do not have to worry. You should do as we have done!'
. (PT) This Resolution assumes the need to refocus the Lisbon Strategy in order to ensure that the Member States and candidate countries attain their objectives by 2010 and I support this assumption.
Although progress has been made in job creation and in reducing unemployment, the progress of this Strategy has nevertheless been extremely slow. The efforts of all Member States and the EU must therefore focus on four priority objectives.
First: to increase employment growth and social cohesion by supporting the revised European Employment Strategy, by creating a Task Force for employment, and by reforming pensions.
Second: to stimulate the promotion of innovation and the entrepreneurial spirit, facilitating the creation of innovative companies, increasing investment in these areas and not overlooking the fundamental role of the SMEs in creating employment.
Third: to work on interconnection in Europe and on deepening the internal market by removing all barriers to its improvement.
Fourth: to guarantee environmental protection associated with job creation, by investing in clean technologies and by launching environmental actions.
Although we are going through a period of economic stagnation and of policy uncertainties, we cannot allow these priorities to be overlooked.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (FR) The Brussels Council removed from its agenda the speech by Valéry Giscard d'Estaing, President of the Convention, on the basis that the subject of Iraq required more urgent attention. In fact, however, the Council hardly discussed Iraq either, in order to avoid exacerbating the existing division.
We might well ask ourselves whether the postponement of the speech by the President of the Convention could be indicative of deep unrest, for two reasons.
The first, of course, concerns the Iraq crisis, which shows that a unified foreign policy is impossible and which will probably lead to the formation of at least two Europes, with either a vertical or horizontal split. This possibility, however, is not currently part of the Convention's plans, which are still mainly along the lines of the united model.
The second reason relates to the presence, or absence, of the candidate countries at Council meetings. It is true that they are not yet Members, but is it possible to discuss the Convention without them? If so, should it not be clearly stated that they will be full signatories to the future, so-called 'constitutional' Treaty, in other words, that this Treaty can only be concluded after 1 May 2004, when they have become Members? That is our position.
. (ES) The increasingly open and competitive economic environment in which the business world has to operate these days and the need to promote a form of economic growth capable of guaranteeing the employment and social well-being of the citizens, fully justifies the strategy and the agreements adopted by the European Council to provide that strategy with new impetus. These agreements should have been much more ambitious in terms of their proposed scope and the fields covered, in view of the accumulated delays in the implementation of the measures agreed in Lisbon. So I have voted in favour of the resolution, but I regret that it does not include a reference to the need to guarantee access to third-country markets on a reciprocal basis and with full respect for the rules governing international trade, an aspect which I believe to be essential. In terms of maintaining and improving employment, the measures will be of little use, however necessary they are, if our companies are not able to export as a result of the unfair competition in the field of external trade which the EU is obliged to control.
. (EL) The Brussels Summit did not say a single word in even mild condemnation of this crime against the Iraqi people. It only turned its attention to the imperialist war in order to express its fear that it might cause big business's profits to fall and to propose preventive measures to escalate its anti-grass roots attack.
In the name of the misleadingly titled, anti-grass roots 'Lisbon objectives', it decided to promote measures and policies, in the name of competitiveness and entrepreneurship, which undermine employment, social, insurance and pension rights.
Guidelines were issued for extending and broadening part-time and temporary employment, agency systems and flexible employment relations, basically abolishing collective agreements, cutting social spending back even further, handing the wealth of the people over to private capital, 'liberalising' public-sector and public utility services and encouraging health and health care to be turned into commodities and insurance systems to be privatised.
They are, of course, deluding themselves if they think that the workers will be distracted by false promises and PR tricks. It is they who feel the pinch of recession, constantly eroded incomes and falling living standards. They are organising and stepping up their fight against the choices being made by big business and the European Union. Increasingly radical grass-roots rallies are springing up and the wave of opposition to the cruelties of capitalism is swelling in every Member State of the European Union.
. (FR) We are called upon to state our position on the outcome of the European Council on the Lisbon Strategy. We note that, once again, the Heads of State and Government are following the liberal ideology of European integration. The aim of the Lisbon Council of March 2000 was to establish the most competitive and dynamic knowledge-based economy in the world, capable of sustainable economic growth with more and better jobs and greater social cohesion. Three years on, the results are far from conclusive, to say the least. As the number of redundancy plans rises in Europe, as growth in the eurozone is slowing down - 1% instead of an estimated 1.8% - and as the jaws of the Stability and Growth Pact are closing, the Fifteen are continuing to liberalise railways, energy and air travel, deregulate social protection and make the job market more flexible. That is why we refuse to endorse the Council conclusions.
What we urgently need now is a complete change of direction towards greater democracy and citizen control, more public services, increased social protection based on solidarity and greater equality between men and women and between nationals and immigrants.
. (PT) The environmental dimension has still not been sufficiently integrated into the Lisbon strategy. I therefore feel that both the European Commission and the Member States must ensure that, before the 2004 Spring Summit, three objectives are fulfilled: first of all, extending the list of structural indicators that serves as a basis for evaluating the performance of Member States, including new environmental indicators that evaluate the European situation in areas such as water resources, biodiversity, soil degradation, chemical pollution and food safety. Secondly, the European Strategy for Sustainable Development must be updated in light of the commitments given at the Johannesburg Conference and monitoring mechanisms must be established to evaluate the European Union's compliance with worldwide targets. Thirdly, also where the environment is concerned, the Lisbon strategy must provide for a genuine plan of action, including policies, targets and timetables for implementation. Many of these targets have been debated on various occasions at European summits but have ultimately fallen by the wayside. It is now time to include them in the Lisbon strategy.
Mr President, on this, the eighth day of the action in Iraq, I would like to convey my sadness at the suffering of the civilians affected by this conflict. At the same time, however, I believe it is necessary to point out that Saddam Hussein's regime has led directly to this end result because of the massacres he has carried out, in particular using weapons of mass destruction, and his endless time-wasting tactics in response to requests to disarm and change his behaviour. Even today, he is making things worse for himself with his strategy of drawing the fighting into towns in order to take the people hostage and use them as a human shield.
As I have already said, the way in which UN debates have been conducted over the past few months is cause for regret. Today, however, we must express our solidarity towards our allies, whose troops are fighting on the ground and - I would say this in particular here - towards our British fellow Members. Like the Brussels Council of 20 March last, we hope that this combat will result in a free, sovereign Iraq, whose regime does not pose a threat to its neighbours or to its own people.
Which way did I vote on the extremely serious issue of Iraq? Well, Mr President, I slept very well last night and, once again, I had a dream. There was a boxing ring. The two boxers were President George W. Bush and President Saddam Hussein. The referee was the Secretary-General of the UN, Kofi Annan. Miss Europe, dressed in a miniskirt, was the ring girl, holding a board bearing the words 'First round'. George Bush was immediately knocked to the floor by Saddam Hussein and lost the round amid applause from all the pacifists in the world. When I saw George Bush lying on the ground, I was moved to pity and I decided to rush to the aid of the cowboy and vote for our support to be expressed to the United States of America, which has saved Europe from dictators in the past.
Mr President, I regret that this House has been unable to adopt a clear position on Iraq. I would therefore like to state my position for the record. I consider this war to be illegal, immoral and politically counterproductive. I also believe that we must use the current crisis in foreign and security policy to unite Europe in foreign and security policy, not against the USA but as a self-assured partner; sadly we are still not that today, and it is our own fault.
Mr President, it is with great regret, not to say anguish, that I see the outcome of the vote on the motion today in this House. It is tragic to see that, like the Council, Parliament too has decided not to speak out. The deserted Chamber is, at this moment, the tragic symbol of our behaviour in this international crisis which is proving so terrible. This sign of impotence can only be a cause of pain to all those who have always hoped and continue to hope that Europe will be to the world a shining example of balance, progress, peace and guaranteeing respect for the rights of peoples and international law. Despite the fact that no resolution has been adopted, there were significant votes, the most important of which would appear to be that in which Parliament opted by a large majority for a common foreign and security policy with areas of enhanced cooperation. This is the only glimmer of hope in the despair which follows a vote which does us no credit.
Mr President, I do not have Mr Fatuzzo's talent for expressing the feelings we might have towards the soldiers from democracies who are currently fighting a many-headed enemy in the desert, but I too would like to convey my sadness that Parliament has been unable to make a formal statement. Nevertheless, important votes have been achieved, as Mr Procacci has just said.
I believe that the Liberal Group's resolution came closest to what could have been a Parliamentary position rejecting, in particular, all hysteria of the kind we see all too often at the moment. I would add that Europe's failure, if Europe has failed - and this empty room seems to be a sign of this - is certainly, with regard to the negotiation process that preceded the commencement of hostilities, a clear failure of the intergovernmental approach. The way our governments prioritised national positions and the real or illusory idea of national interest over the European interest shows us that, if crises can bear fruit, then what we need is, indeed, to launch a new European foreign and security policy based on a new federalism for the new century.
Mr President, with their implausible, verbose, confused, ambiguous, hypocritical joint resolution, the Socialists, the Greens and the Liberals have folded completely. They have managed to achieve the impossible in the current circumstances, by drafting a resolution that does not contain a single recital condemning US-UK military belligerence or a single article demanding that it should cease. Their righteous indignation is directed solely towards the Iraqi authorities, who are asked not to use their weapons, while promising that they will be brought before an international court anyway, which borders on the ridiculous. Since when, under international law, has destroying a nation with bombs been a legitimate way of changing a government, even if it is an authoritarian one, like all the others in the region for that matter? Does this mean that all the mechanisms of law and collective security can be violated on a whim of the powerful? That is the only issue which needed to be raised today. You did not want to raise it. You did not want a resolution. This is a dark day for Parliament.
Mr President, the positions I have adopted on today's votes on the crisis over Iraq have all been underpinned by an undeniable principle of solidarity. Now that war has begun, this should be a time for unity, whether or not one agrees with the war. When one of the Member States, the United Kingdom, is at war, our duty is to stand shoulder to shoulder with it. When any of our allies in the Atlantic Alliance calls for our solidarity, we must stand shoulder to shoulder with them, especially during the most difficult times, so that we can count on them in the event that our own security is called into question.
Those who take the view that Resolution 1441 is inadequate should remember the 16 previous resolutions and the around 7 000 inspectors who in the last twelve years have spent almost seven years inspecting, without any visible results. Those who still prefer inspections to continue, using the rhetorical threat of the use of force, should remember that the disunity of the international community revealed in the UN Security Council has been the most lethal weapon ever given to Saddam Hussein. To those who, albeit entirely legitimately, are solely concerned with the humanitarian consequences of an armed conflict - and we are all concerned - I would say that we are opposing the harsh reality of the Iraqi people, who for decades have been subjected to a continual and silent ethnic cleansing and to the devastating consequences of a despotic, cruel and unpredictable dictatorship. We all want peace, as quickly as possible, but the peace that I want to see is a secure peace, without the threats of terrorism or of the use of weapons of mass destruction, a peace that entails freedom not only for us but also for the Iraqis, as well as prosperity that is properly shared with those who need it most.
. (EL) The Greek Presidency of the Council maintains that it is making a quantum leap forward in order to overcome major differences within the European Union over Iraq. It forgets the innocent victims in Baghdad, the inexorable siege of Basra and the rivers of blood, and talks instead about who will rule Iraq after the war, the USA or the UN. In fact this is a step backwards, to the nineteenth and the beginning of the twentieth century, when France, Britain and Spain quarrelled and haggled over who would control Morocco, Libya and Egypt.
The European Union must not shy away from what is happening; it must call for this illegal war to stop, in accordance with Article 11 of the Treaties requiring its foreign policy to be in conformity with the principles of the United Nations Charter, and it must condemn the British Government.
Tony Blair, of course, is preparing to come to Athens in a few days' time, for the signing of the Treaty by the 10 new Member States on 16 April. He would do better to stay away. For the Greek people he is persona non grata. If he does come, if the bloodstained invader of Iraq sets foot on the Greek soil of freedom, he may be sure that he will never forget the reception which the Greek people have in store for him, a peaceful reception of course, but with flag-waving and voices raised in song.
. (EL) Regardless of the fact that the European Parliament was unable in the end to pass a resolution on Iraq, the way in which the majority of MEPs voted on the individual amendments is indicative of how it is dealing with this new demonstration of imperialist barbarity.
All the amendments condemning the war as unjust and illegal and calling on the Member States not to provide facilities to the invaders were rejected. In an unprecedented distortion of the truth, the majority of members even voted against amendments which simply stated the obvious, that this war is being waged without the backing of the UN, is opposed by most members of the Security Council and has incited millions of people to take to the streets in daily protest.
By contrast, the amendments adopted prove that all the European Parliament is interested in is the so-called 'reconstruction' of Iraq, for which read the sharing out of the spoils, and further militarization of the ?U by strengthening the CSDP.
It seems to us that the more the American and British imperialists stain their hands with the blood of the Iraqi people, the further the masks of the so-called moderate European imperialists will drop. The only opponent able to put an end to the war and overturn the powers supporting it is the anti-imperialist, grass-roots movement.
. (FR) I voted against the compromise resolution on Iraq because it goes back on the position taken up by Parliament on 30 January last. The new resolution does not condemn this unilateral military intervention, which has taken place without the backing of the UN, which I consider to be essential. Some Members appear to be more susceptible to the language of force and the fait accompli of this war than to international law and public opinion as expressed in street demonstrations.
The European Parliament, while bombs are destroying Baghdad and international law is being disregarded, is content to bemoan the war, regret the fact that inspections did not continue and ask the belligerents not to use weapons of mass destruction. This would undoubtedly have been a cause for concern for our citizens. No resolution at all would be better than this lame compromise.
I wish to record my absolute abhorrence of the war against Iraq, which is in breach of international law and natural justice. Unilateral action by the US and UK Governments endangers world peace, regional stability and undermines the authority of the United Nations.
I am deeply disappointed at some Member States and applicant countries who give military support to the conflict. I am further disappointed at the hypocritical stance adopted by the Irish Government. It parades a fictitious commitment to neutrality while allowing US army planes to use Shannon airport despite the clear condemnation by the Irish people of the action in which these planes are engaged.
I call on Parliament to demand the immediate end of this illegal war. Parliament should call upon the United Nations Security Council to be convened, to take control of the situation and to mandate the Secretary-General to initiate steps to stop the war. The United Nations Security Council should also authorise the deployment of UN human rights monitors throughout Iraq. Iraqi and Kurdish authorities should provide the monitors with full access and cooperation to protect the Iraqi population, including the Kurdish population of northern Iraq, now potentially at risk of attack from Turkey.
. (FR) A swift end to hostilities in Iraq is highly desirable, as is the need to reduce collateral damage as much as possible. In this context, we are in favour of setting up a humanitarian programme as a matter of urgency, in order to provide aid to the Iraqi people as soon as possible. Looking at the bigger picture, we would like to see the preparation of plans to rebuild Iraq under the auspices of the United Nations.
We must also obtain a commitment from the Turkish authorities not to take any steps that could aggravate a new conflict in northern Iraq.
. (PT) Despite the humanitarian tragedy that the war against Iraq is causing, the majority of the European Parliament has unfortunately not adopted proposals by our group that sought to condemn this unjust, illegitimate and illegal war, which has been decided on unilaterally, in total breach of international law and against the majority opinion of the peoples of the entire world.
The proposals that called for an end to the bombardments and for a return to international legality were also rejected, as were those suggesting that the war now underway is a disaster for the region as a whole and for the entire world because it constitutes a threat to international security and runs the risk of creating permanent instability in the region, of causing the fragmentation of Iraq and of heightening tension, also leading to the resurgence of terrorism.
Consequently, so little remained that it would be preferable to maintain the position adopted on 30 January, in which the majority of Members of the European Parliament affirmed their commitment to the United Nations' remaining at the centre of the world order and roundly condemned a unilateral war.
We shall continue to fight against war, and to ensure its immediate cessation for the sake of peace.
I had hoped the European Parliament would do its job to bridge differences between our countries at this time of international crisis, and like every rational member in this Chamber I believe everything possible must be done to avoid war whenever possible. However, when an amendment passed which specifically condemned the decision to take military action which has already started, and which involves some of our own countries, I found it impossible to give my support.
MEPs should instead have looked forward to our joint task to seek the swiftest possible end to conflict with the minimum of casualties, to humanitarian assistance for the Iraqi people and to plans for the rebuilding of the country under the firm auspices of the United Nations.
Europe will not truly influence America or world affairs unless we are able to resolve our differences and speak with a common voice. That is the lesson to be learnt from today's failure to find an acceptable common resolution.
We voted against the joint resolution presented by the Verts/ALE, PSE and ELDR Groups, for the simple reason that as Baghdad is being destroyed by bombs, there is a complete lack of condemnation of US-UK belligerence. Instead, the resolution levels the bulk of its criticism at Iraq and bemoans the tension with the US. For example, it considers that the belligerent countries should not use disproportionate force that could injure large numbers of civilians. As if this war, intended by the imperialist US to ensure control of Iraqi oil, was ever going to be a 'clean' war. The official number of civilian deaths during this first week reminds us that this is not the case. The drama being played out in the Middle East deserves more than hypocrisy or pious hopes.
We are amazed to see that a resolution of this kind could be proposed by parties which have so far opposed this unjust, illegal, illegitimate war and which take part in anti-war protests.
Our attitude remains the same, whether in the Chamber of the European Parliament or in the street. The tens of millions of people who have demonstrated all over the world in the past few weeks and who will take to the streets again on Saturday 29 March are showing the way to stop this war
- (NL) For a year and a half we have known that President Bush of the United States wanted war. Now that war is a reality, many politicians seem to have forgotten their objections. They deplore the fact that the United States is acting outside the UN, but now want to show that they have remained friends. The focus of attention has shifted to the redevelopment of a common foreign policy in the EU and common military action. People no longer want to talk about the disaster for the Iraqi population, which has already suffered many years of war, isolation and sanctions, but rather about post-war reconstruction. Of course, no one need shed any tears if the brutal dictator Saddam is removed, something which might have succeeded much earlier if Europe, the United States and Russia had not supplied him with weapons. We do not know whether his successor will be any better for the Iraqi people, but he will certainly be better for the supply of oil to the United States. The Kurds want their freedom, but the chance of breaking away from Iraq will not come from the United States. I am afraid that the only result of any US victory will be that the US Government will wage war more often against regimes it considers hostile. That is why this war must be stopped before it is too late. The majority that rejects stopping it becomes an accessory. Their best-case scenario now is that no judgment be passed.
. (IT) The European Parliament cannot, on the tragedy of Iraq and the Middle East, continue to be divided and present different positions for ideological and exploitative reasons. Many points in a number of resolutions tabled preserve the discrepancy between what is a partisan position and what ought to be a political message seeking to further peace, the elimination of a bloody dictatorship and reconstruction, under the auspices of the UN. To this end, we should start to concentrate as of now on relieving the suffering of children and the oldest citizens.
We must, once more, condemn the subversive attitude of those who persist, whatever the situation, in feeling that they must first and foremost represent their own political faction and who, for reasons of party politics, prevent the achievement of common positions.
. (PT) My position has been sufficiently expressed in the way I have voted in the many interlinked votes that have been held on the various motions for resolutions.
Let nobody else say that there is 'a European position' on this matter and that it is the decision of any particular government that has torn the EU apart. The problem is extremely serious and complex and cannot be resolved either through demagogy, or through Member States passing the buck to one another. Nor can it be resolved through attempts at blackmail, or through coercion within the Union.
The European Parliament's inability to adopt any position at all on the Iraqi crisis either, specifically in the current context, reveals the complexity of the real difficulties that exist - and these can only be overcome when there is mutual respect for the existence of these differences and for the significance of these differences, leaving behind the regrettable irresponsibility of the left, the daydreams of the pacifists and the dangerous new impulses of a certain centre- European approach.
Whatever is said about a so-called 'American empire', it is quite clear that Europe will never achieve a common position on international matters and issues as sensitive as this by transferring intra-European imperial bad habits or by knee-jerk reactions that betray the lingering presence of this old memory.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
In a debate yesterday on the situation in Iraq, a deeply respected French colleague said that it was hardly the time to lay blame when men, women and children were dying in this tragic war.
It is time to focus on the humanitarian needs of this long-suffering people and on the reconstruction of this beautiful country. We must commit to giving our utmost support, financial and otherwise, to achieve this.
In so doing, we must ensure that we show the deepest respect to the different religious traditions in this country and to this ancient civilisation which has contributed so much to the world. Words alone may contribute little to the resolution of this conflict. For those of us who feel forced to stand and watch helplessly, Pope John Paul II, one of the world's greatest leaders, who has consistently reached out to the Muslim community, has asked us to fast and pray for a speedy end to this war.
. (FR) The various motions for resolutions concerning the situation in Iraq have been rejected one after the other by the Members of the European Parliament, who have been unable to agree on a single clear position with regard to this issue, even though it is essential to all our citizens.
Like the other European institutions, the European Parliament therefore appears to be a prime example of contradiction and impotence. That should give cause for thought to those in the Convention who would like to increase Parliament's power. Mr Simitis said to us yesterday that the Brussels European Council had carefully avoided getting to the crux of the matter. The distribution of votes in Parliament today not only invalidates the vote distribution for the last resolution, but also highlights the scale and extreme nature of the differences of opinion that separate the various peoples of Europe with regard to the international situation. We are far from the desired goal of a European people, or a so-called European public opinion, which the European Parliament is supposed to reflect. The inability to establish a position on Iraq clearly shows that, although the European Parliament can act as a useful forum for discussion and debate, it cannot become a relevant setting for policy-making. Foreign policy clearly remains the privilege of the people and the national States that represent their will.
. (PT) I have abstained from voting because the resolution that has been tabled is not as decisive as it could be with regard to the US position on the practice of preventive attacks.
I wish to emphasise the solidarity that we must show towards the Iraqi people and to the relatives of the young American and British soldiers who have died in this unjust war.
Mr President, I welcome a tough policy to restrict the use of pesticides. According to the World Health Organisation, they are responsible for large numbers of cases of illness and even death worldwide each year, and their use has steadily risen. This legislation will reduce the risk to human health and the environment posed by pesticides and is aimed at halving the quantities used within a decade. This can only be achieved by creating a framework for taxes and other levies on pesticides and I support the plan to stop Member States from reducing VAT on pesticides. Producers or importers should assume responsibility for the recovery and safe disposal of all pesticide packaging and pesticides past their expiry date and revoked pesticides products. Reducing the levels of harmful active substances and in particular replacing the most dangerous by safer, non-chemical alternatives and encouraging pesticide-free crop farming are aims I very much welcome.
Mr President, it is, of course, a good thing that Europe is attempting to limit the harmful products which are used in farming to kill parasites and make fruit, vegetables and all agricultural produce as healthy as possible and to grow them in the greatest possible quantities. However, I ask myself - and I wonder whether you might be asking yourself the same thing, Mr President, and whether the Greens, above all, might be asking themselves - why we do not increase research and scientific activities to create genetically modified organisms, GMOs, in agriculture to produce large quantities of high quality plants, fruit and agricultural produce which are resistant to parasites, which would therefore remove the need for genuinely harmful pesticides.
- (DA) We have today voted in favour of Mrs Van Brempt's report but believe it to be crucial to draw attention to the fact that the use of pesticides can never be regarded as a sustainable alternative, irrespective of whether there is a reduction in their use. Instead, the sustainable use of pesticides gives the green light to the spreading of poison.
We have the following comments on the actual proposal.
The limit value should relate to a variety of different pesticides, plus their breakdown products.
The proceeds from fees should, most importantly, be used for clearing up in accordance with the 'polluter pays' principle.
If pesticides are used at any stage at all in the production process, the final product should be labelled to that effect.
Finally, it should always be possible for a country to pioneer the right to maintain and introduce bans on the use of pesticides, partly on the basis of a national assessment in terms of the precautionary principle.
. (FR) I supported Mr Mulder's amendment aiming to delete Paragraph 30 of the Van Brempt report, as I consider it ridiculous to continue to invoke the precautionary principle with regard to GMOs. For 12 years, in many parts of the world, it has been proven that the use of pesticides can be reduced thanks to genetic improvements, and there is nothing to suggest that GMOs are not a sustainable agricultural alternative.
Europe has been producing mad cows, dioxin chickens and other such delights. Throughout the rest of the world, over 50 million hectares of genetically-improved plants are being grown with fewer chemical inputs and pesticides, and there are no scientifically-proven contraindications.
. (FR) I voted for this report. It is essential to point out that this involves, first and foremost, a health problem. An increasing number of diseases are undoubtedly linked to over-use of pesticides. We should exert pressure on the various players concerned in order to rationalise and significantly reduce the use of these pesticides.
As far as possible, recourse to alternative crop-protection solutions should be encouraged. We are aware of the responsibility of the agricultural professions, whose ambition is to achieve optimum product quality while preserving their way of life.
The environmental stakes in this matter are high: the quality of water and soil is suffering badly from over-use of pesticides, frequently with tragic, and sometimes as yet unknown, repercussions for human health.
It is vital for research to continue in this sector. That is why I feel that, at this stage of research, it is premature to rule out the use of GMOs as a way of combating harmful organisms.
Strict independent monitoring combined with successful application of these new methods will allow organic agriculture to develop rationally.
The basic aim of the strategy is to reduce the impacts of pesticides on human health and the environment. Pesticides are expensive commodities and farmers only use them where necessary. We must not overlook the fact that pesticides play an important role in modern agriculture: using pesticides efficiently can increase crop yields and help maintain high standards of food quality and safety. Pesticides play an important role in these elements demanded by European consumers.
The suggestion to reduce pesticide use by 50% is not predicated upon any scientific data. It is a figure drawn from thin air which somehow gives the impression that pesticide use is inherently bad. This is clearly not the case.
Minimising risks can best be achieved by improving controls on the distribution and use of pesticides, as well as substituting the more dangerous substances with safer alternatives. Education and training programmes also play an important role in introducing alternative cultivation practices. And indeed, there is certainly potential for using CAP pillar II funds to this end.
We also need to remember that a regulatory framework for marketing and using plant protection products already exists under EU law. Any future strategy must remain compatible with the existing framework.
. (PT) Agriculture in the European Union is increasingly dependent on pesticides (327 000 tonnes in 1999). Although we understand the importance of these substances in controlling pests, the fact is that alternatives do exist, particularly in organic farming. Although it is believed that there can be no profitable agriculture without the intensive use of pesticides, this is only true if the environmental cost of all products is included in their final price. Pesticides, however, entail enormous costs to the environment, such as the contamination of groundwater and the loss of biodiversity and costs to human health, such as endocrine disruption, infertility and cancer. It is worth recalling that, according to the WHO, every year pesticides cause disease in 3 million people and the deaths of 220 000 throughout the world. I therefore welcome this Communication by the European Commission and the report by Mrs Van Brempt, intended to ensure that European legislation on the use of pesticides is revised. In this future legislation it is crucial that targets are defined, as well as timetables and means to ensure compliance with the objective of achieving a 50% reduction in the use of pesticides in the EU by 2010.
. (PT) I have abstained from the vote on this report despite feeling that overall it pursues the right approach to meeting the ambitious targets decided on at the Gothenburg European Council to promote sustainable development, even making this a criterion to be taken into account in all Community actions. Primarily, according to the opinion of the Committee on Agriculture 'The communication is based on the study drawn up by Dutch institutions, without consulting the authorities of all the Member States. As a consequence, it reflects the environmental issues linked to a certain system of production, and the measures outlined are not at all suited to the special features of the various European regions'.
I think, however, that the report goes too far and is somewhat unrealistic in some of the products it suggests prohibiting and, with regard to the use of tax-gathering mechanisms, imposing taxes as a deterrent, I have the greatest reservations about the logic of Community taxation that, as we know, is removed from the sphere of the European Union's competences and powers. I also disagree with the references made to including GMOs in this provision, whereas, due to their special nature, they should instead be addressed separately.
I do, however, welcome the rapporteur's proposal to create national monitoring databases that contain all available non-chemical alternatives ?
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
- (DA) We are voting in favour of the resolution despite the fact that we do not in principle believe that this is an EU concern. Since the limits already lie within the EU and it is a question of amending already existing regulations, we shall not vote against crew members' being given the aid to which they are entitled.
As I think you must be aware, Mr President, I am here because I have been elected by the pensioners to represent the Italian Pensioners' Party. I have to say that, although this is not one of the subjects on which I usually speak to pensioners, I and the Pensioners' Party are in favour of the creation of a European Public Prosecutor, but only once we have a European penal code and a European code of criminal procedure. I heard one Italian member of parliament say to another: 'Why is it that we are opposed to the creation of a European Public Prosecutor?' 'But of course we are! Public Prosecutors in Italy - whom we are wont to condemn so heavily for being biased - are certainly better than the European Public Prosecutors which would be instituted by this directive!' I therefore decided to take the same line as these Italian members of parliament, for justice is certainly the most important guarantee for all citizens, wherever they live in the world.
- (SV) We have voted in favour of the report aimed at establishing a European Prosecutor. It is important that there be a supranational prosecutor able to protect the EU's financial interests. The present system too often leads to problems due to the Member States' having different rules. A European Prosecutor is therefore needed who can be effective in combating fraud directed against the EU's financial interests.
It is still too early to express an opinion on the precise rules that should apply to this prosecutor, but we are encouraged by the fact that the debate has begun. It is important right now, however, to emphasise that the EU's prosecuting office must only devote itself to protecting the EU's financial interests, and nothing over and above that.
. (FR) We voted against the Theato report because the institution of a European Prosecutor would serve mainly to increase Brussels' power.
This objective undoubtedly explains the Commission's amazing determination to push this proposal through. It had already presented it to the intergovernmental conference responsible for drawing up the Treaty of Nice, which rejected the offer. The governments then chose the far more sensible option of Eurojust, in other words, the option of improved cooperation between national legal systems, with no supranational aspect.
The Commission is now back on the offensive with a Green Paper, and of course the European Parliament is following close behind. Unfortunately for them, the competent working group of the Convention did not adopt this proposal as there was too much division. Not a problem! The Presidium took it up on its own initiative and automatically included it in its draft European Constitution.
Behind this determination, once again, lies a simple power struggle. In the eyes of federalists, the European Prosecutor would have the main advantage of providing entry into the national legal systems and leading to a chain of reforms until total integration has been achieved. We, on the contrary, must promote the idea of a network of national systems cooperating with each other.
Those of us who are members of the Moderate delegation wish to make it clear that we are in favour of establishing a prosecutor for crimes against the Community's financial interests. We cannot however support the establishment of a general European Prosecutor with wider powers.
The European Parliamentary Labour Party believes that, as MEP's, we have a duty to protect EU taxpayers' money.
We believe that the piecemeal approach to tackling fraud within the EU has been insufficient, and, whilst agreeing with the establishment of Eurojust, OLAF, strengthening the Court of Auditors and fraud-proofing legislation, we do not believe that these measures will tackle the problem of prosecution of EU fraud.
The role of the European Public Prosecutor should be restricted strictly to that of protecting EU finances. We do not believe in the establishment of a European judicial area.
The role of the European Public Prosecutor should be to coordinate the prosecution, but the prosecution itself should be passed on to the Member States, who should have an obligation to prosecute.
Despite reservations on certain details contained in the Green Paper, we believe that it is important to allow for the possibility of establishing the European Public Prosecutor before enlargement takes place, and the added complications of prosecuting fraud in ten extra countries.
If we are serious about protecting the financial interests of the EU, we must accept that the current system is not working, and until we have an alternative on the table we must go along with this report.
. (IT) In the light of the work that the Convention is doing in the fields of justice and security, the proposal to create a European Public Prosecutor is in danger of widening the gap between the different positions which have already emerged within the Convention.
The need for a Community body to address and settle the specific issue of Community fraud can be resolved through Eurojust, and it is clearly becoming increasingly necessary to strengthen Eurojust.
For this reason, while we support the spirit of part of the proposal, namely the need for a Community instrument, we do not accept the instrument identified, and so we will abstain.
. (DE) Fraud in the EU results in losses in the region of EUR 1 000 million a year. Despite improvements in combating fraud, it is almost impossible to bring the abuse or improper application of EU money under control.
I repeat at this point my old criticism that structural abuse is inherent in the system. Intelligent crooks are always one step ahead of the authorities. That is why I also believe that far-reaching reforms are necessary. Moreover, citizens cannot understand how on the one hand national austerity budgets can be tightened up while on the other EU money disappears. And enlargement gives the problem a further dimension.
I expressly support the measures Mrs Theato proposes in her report, but I still maintain that only a fundamental reform of EU subsidies can get to the roots of the problem.
. (PT) Despite my concern at seeing serious irregularities in the management, use and protection of the Community's financial interests and despite my conviction that the Union's aims and values will not be upheld unless fraud is combated - which warrants a coherent and coordinated policy - I have voted against this report.
Agreeing in principle with the need to address this form of crime does not mean that we can show contempt for the various national criminal-law solutions of the Member States, arising from their own legal systems and traditions and much less allows us to discredit their abilities to dispense justice, in cooperation wherever necessary (Art 31 TEU).
The attempt to absorb the functions of the Member States put forward in the report, invoking the needs for effectiveness and on the pretext of combating financial crime, is, in my opinion, yet another obstinate federalist assault, which rejects other accessible and effective solutions and discounts the crucial and irreplaceable role of the States as conduits for European integration and privileged implementers of the law.
The express idea of creating a European system of criminal and procedural law that far exceeds the strict bounds of this report (and the provisions of the Treaties) is clear proof of this, since there has been no broad and thorough debate, or any serious discussion of all the implications arising from this.
- (SV) I voted in favour of the report. The reason for my position is the tragic fact that fraud against the EU amounts to approximately EUR 1 billion every year. What is more, that amount is rising every year.
Legal proceedings are impeded by the fact that the national systems are so different from one another. Moreover, the Member States patently fail to take legal measures against fraud. Something must be done. Establishing a special prosecuting office for combating financial crime against the EU would therefore be a proper and necessary step to take.
I have voted against Paragraph 1 on '? common provisions in the field of criminal law and criminal procedural law in the European Union'. The same applies to Paragraph 4, to the effect that the European Parliament believes that '? in addition to the European area of freedom, a European judicial area be set up'. In both these cases, the demands are too far-reaching and infringe the Member States' administration of justice.
Paragraph 21, clause 7 paves the way for the existing system's '? being extended - if appropriate - to other crimes'. The wording would make it possible for a future European Prosecutor's mandate to be extended to include new areas of responsibility, over and above financial crimes against the EU. Apart from the fact that this is, from the point of view of principle, a very dubious proposal, it needs to be analysed in depth before there is any presentation of it.
The proposal for a common prosecutor for financial crimes is the first step towards a common prosecutor for other crimes too, something I am unable to accept. In the present situation, there is no reason to establish a European Prosecutor. It is more important to evaluate what intergovernmental cooperation has led to. It is too early, moreover, to evaluate Eurojust, which appears to be operating well. It is also possible further to deepen intergovernmental cooperation in this area.
That concludes the votes.
I declare the session of the European Parliament adjourned.
(The sitting was closed at 1p.m.)